DETAILED ACTION
The applicant’s amendment filed on September 6, 2022 has been acknowledged. Claims 5, 6, 12, 13 and 16-19 have been canceled. Claims 1-4, 7-11 and 14-15, as amended, are currently pending and have been considered below.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/381,335, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The current application 16/180,914 adds new material to the specification, specifically Page 4, lines 12-22, Page 7, lines 7 through Page 9, line 8, Page 12, lines 11-18, Page 33, line 13 through Page 34, line 19, Page 37, line 2-9, Page 38, lines 1-4, Page 55, line 20 through Page 57, line 17 are all new. Additionally drawings have been modified and include new drawings to represent new elements of the claims. Specifically the claims as current written reference having both a server and a review server which is introduced in the amended specification for the first time highlighted by Figure 1 of the prior application and the current figure 1 as well as new figure 22. This is in contrast to the prior application 15/381,335 Figure 1 which does not disclose the review server and only references the server singular. Additionally Figure 22 shows the specific request and response order from the requesting device to the review server and then to the contact server and then back to review server and finally back to the requesting device, again highlighting that since this figure is new the claims are not supported by the prior specification. Since each independent claims now recites the three elements of a review server, a server and a requesting device, claims 1, 8 and 14 are not afforded the prior date of December 16, 2016. The dependent claims 2-4, 6, 7, 9-13 and 15-19 all depend from a respective independent claim which recites the new material and as such none of the claims are afforded the prior data of December 16, 2016. As such the earliest priority date is the filing date of this application on November 5, 2018.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6-11, and 14-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include Mathematical concepts, certain methods of organizing human activity and Mental processes.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S.  (2014).
As shown in MPEP 2106, under step 1 the claims are directed toward a process, a product and a system as such they are directed toward one of the statutory categories.
As shown in MPEP 2106.04(a), Abstract ideas include Certain methods of organizing human activity which include “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)”.  Under Step 2A1 the claims contain an abstract idea in the form of a certain method of organizing human activity, in that it includes commercial interactions in the form of sales activity or behavior, managing personal relationships and interactions between people. That is it is the manner of managing reviews and displaying reviews to requesting users. 
Under step 2A2, the claims do not recite additional elements that integrate the abstract idea into a practical application. In this case the claims requesting reviews related to a subject; sending a request for the reviews to a review server computer, the review server computer sending a transaction requesting a list and the review server sending the review data, these elements are considered extra solution activity in that that describe the transmission of data, see MPEP 2106.05(g). In this section of the MPEP the acts of requesting and sending information are considered mere data gathering. The remaining limitations include extracting the list of identification data and generating a subset of the review data. The claims recite these limitations in a generic manner, meaning that the data can be extracted in any possible way and the subset of the data can be generated in any possible way. As such these are considered generic functions rather than a practical application. The applicant has been previously amended the claims to recite that the data subset of data is identified using a phone number. The phone number is just describing the type of data being used to make the identification, the process of matching is performed the same way regardless of what the data is.
The system claims recite a type of server computer structure but again are generic in recitation. That is they state that there is at least two separate and distinct server computers, one for managing contacts, and another which contains a plurality of reviews. As with the method claim the requests, sends and displays information all of which is considered to be insignificant extra solution activity, See MPEP 2106.05(g). The remaining element which states that it finds a subset of the data is again done in a generic manner rather than a practical application. As such these limitations are merely apply the instructions to implement the abstract idea on a computer, See MPEP 2106.05(f). Again the applicant has recited the use of a phone number, but this again merely identifies the type of data being used to match the results, however this does not change the process or manner of matching.
Additionally, the claims are directed towards filtering reviews based on reviewers which is considered to be an abstract idea inasmuch as querying software for a set of contacts, using the contacts to filter results and presenting the results are activities that are considered to be an idea of itself. As shown in Int. Ventures v. Cap One Financial the actions of collecting, displaying, and manipulating data is considered to be an abstract idea. This is also shown in the Electric Power Group, Smart Systems Innovations and Content Extraction cases which all share the similar concept of analyzing information in a way that can be performed mentally or is analogous to human mental work. That is it is a known concept to limit the reviews or rating information to those of people you trust or friend. In other words it is known to ask friends for their opinions on products and this is merely carrying out this process on a computer. The claims do not recite a unique way of storing the data, or retrieving the data. Rather the data is merely filtered so that only the matching results are displayed. Filtering data in itself is not an unconventional activity as shown in the above cited cases and as such not considered significantly more. As stated above additional steps of sending, receiving and displaying data are considered to be insignificant extra-solution activity as discussed in MPEP 2106.05 (g). The remaining limitations of filtering data to determine what to display is merely instructions to apply the exception to a computer as discussed in MPEP 2106.05 (f). Further the fact that this is for review data is merely the field of use or technological environment which the data is being filtered in as discussed in MPEP 2106.05 (h). As such these elements fail to recite significantly more than merely the abstract idea. While the applicant has argued that the process was not performed manually in the past and that the user may have “hundreds or thousands of contacts”, as stated above the applicant is merely applying the abstract idea to a computer, and the computer is merely performing a comparison. As shown in MPEP 2106.05(f), the “use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general-purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.” In the current case as discussed above the computer merely matches parameters to determine which reviews apply and to display those results, which is a conventional computer practice and as such does not integrate the judicial exception into a practical application or provide significantly more. 
The dependent claim 2, recites that receiving a set of reviews and displaying the set of reviews which is merely displaying receiving and display data which is insignificant extra solution activity, See MPEP 2106.05(g) and as such is not considered to be enough to render the claim into a practical application. Claim 3, recites that the software running on the review server computer sends the requester device a summary, which again is merely a form of data gathering or data transmission, See MPEP 2106.05(g) and as such is not considered to be enough to render the claim into a practical application. Claim 4, recites that the requester device displays a set of reviews, which again is merely a form of receiving and displaying information, See MPEP 2106.05(g) and as such is not considered to be enough to render the claim into a practical application. Claim 7 describes what the request device is but this does not change or alter the other steps and as such is not considered to be enough to render the claim into a practical application. Claim 9, describes sending, receiving and displaying data which as stated above is insignificant extra solution activity, see MPEP 2106.05(g).  As such is not considered to be enough to render the claim into a practical application. Claim 10, where they key or identifier is received from but this does not change or alter the steps and is generic in nature not describing or establishing how the key is used to achieve the result, as such is not considered to be enough to render the claim into a practical application. The applicant has also established that the phone number acts as the key to look up the information, but this merely defines the data which is being used and does not change or alter the steps or structure. Claim 11, describes what the device is and what they key is specifically that it is a phone number, as this is merely a type of data it does not change or alter the steps or the structure of the system, as such is not considered to be enough to render the claim into a practical application. Claim 12, describes the type of data, which does not change or alter the steps or the structure of the system, as such is not considered to be enough to render the claim into a practical application. Claim 13, describes the format in which the data is displayed, again this is merely displaying data and as such is considered an insignificant extra solution activity, See MPEP 2106.05(g), as such is not considered to be enough to render the claim into a practical application. Claim 15 recites that the server sends a subset of the reviews but this is merely sending, receiving and displaying data which is insignificant extra solution activity, see MPEP 2106.05(g).  As such when considering each of these limitations individually or in combination the claims fail to recite any additional elements which render the claims into a practical application.
Under Step 2B the additional elements recited above specifically the server structure and the usage of contact lists to filter reviews are both known in the art. Specifically the Torres reference establishes that this is one known way of storing and retrieving the information, and one option from a variety of possible solutions. As for the usage of contact lists to filter reviews is a conventional practice in the art shown in a variety of references including Bank and Kurtz, as shown in the rejections, but also in view of Nagarajan, Varshavsky, Proctor, Sabur, Ghoshal and Shah each of which is cited but not used in the art rejections. As such these elements are not considered to be unconventional.
The elements in the instant claims (requester device, smart phone, web site, software, server computer and medium), when taken in combination together or individually do not offer “significantly more” than the abstract idea itself because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment.  It should be noted the limitations of the current claims are performed by a generically recited processor and the memory and program components contain no more than mere instructions to implement the abstract idea on a computer.  The claims require no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry. This is supported by the applicant’s originally filed specification which outlines that the “the present invention is not limited in any way to any particular computer system architecture or implementation” (Page 19, lines 16-19), page 16, lines 15-18, “any end-user device is anticipated”, thus requester device itself is any possible device, while the dependent claim 7 shows it to be a smart phone this in fact is not a specific device but merely a known platform. As such the claims simply describe a problem, announce purely functional steps that purport to solve the problem, and recite standard computer operations to perform some of those steps, which is not “significantly more” than an abstract idea.  Therefore, claims 1-4 and 6-19 are directed to non-statutory subject matter.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bank et al. (US 2013/0117329 A1) hereafter Bank, in view of Torres et al. (WO 2007/024608 A1) hereafter Torres, further in view of Cooling et al. (US 2006/0128363 A1) hereafter Cooling, further in view of Lee (KR 20150080235 A) hereafter Lee, further in view of Kurtz (US 2017/0046760 A1) here after Kurtz, further in view of Pavlov et al. (US 2014/0164380 A1) hereafter Pavlov.
As per claim 1, Bank discloses a system for targeted reviews, the system comprising:
	a requester device that is a computing device comprising a processor, memory, display, input/output, and a data network interface for connecting to a digital data network, the requester device having a requester phone number associated therewith (The applicant’s originally filed specification page 16, lines 15-18, “any end-user device is anticipated”, thus requester device is a generic placeholder for any type of device. Bank Page 2, paragraph [0016]; discloses that the user or requester device can be any type of computing device, but specifically includes a smartphone. Page 5, paragraphs [0046]-[0048]; discloses that through the software application on the user device, which as discussed above can be a smart phone, the user can select to search for reviews. In doing so the user’s contact list is used to identify reviewers to search for. In this the contact list is the contact records and each record identifies the specific reviewer or contact of interest. As it is on the user’s phone it is associated with their phone number. Page 2, paragraph [0020]; discloses that the client device contains a processor. Page 2, paragraph [0021]; discloses that the client device contains memory. Page 2, paragraph [0018]; discloses that the client device has a network interface. Page 2, paragraph [0023]; discloses that the device has input and output, including a display);
	software for managing contacts, software having a plurality of contract records stored in digital storage (Page 5, paragraphs [0046]-[0048]; discloses that the user can send a request from their device this is a query for reviewers they are interested in. The system gathers the contact list information from the phone on request. Page 5, paragraph [0047]; discloses that the contact information can be from the contact list or in the user’s social network);
	a review server computer having a plurality of reviews digitally stored in a storage (Page 1, paragraph [0014], Page 2, paragraphs [0017] and [0020]; disclose that the system contains a website having review information and has software to monitor the interactions with the website including collecting review information. Page 2, paragraph [0017]; establishes that the website is hosted on a web server which allows clients to send and read product reviews);
	software running on the requester device displays a user interface and response to a request for reviews related to a subject, the software running on the requester device sends a transaction to the review server computer through the digital data network, the transaction includes the subject and includes a requester information (Page 2, paragraph [0020] and Page 5, paragraphs [0046]-[0048]; discloses software running on the request device which browses web sites and requests review data. Page 4, paragraph [0036]; discloses that the system monitors and collects user specific data. Page 5, paragraph [0048]; discloses that as part of the user information the system uses the user’s contact list);
	after the review server computer receives the transaction from the digital data network, the software running on the review server computer sends a query to the software (Page 1, paragraph [0014]; discloses that each reviewer which is favored is identified. Page 5, paragraphs [0046]-[0048]; discloses that the website through the application presents a subset of the review data which is associated with the reviewer identification. In doing so the review server receives the list of contacts from the software running on the client device. Additionally page 3, paragraph [0028]; denotes that this can also be done on a remote server. Page 4, paragraph [0039]; discloses that the identity information can include “reviewer’s name, nickname, e-mail address etc.” and goes on to state “any information may be stored in the review history database that identifies the favored reviewer as long as it can be used to identify product reviews written by the favored reviewer”);
	responsive to receiving the query at the server computer, the software running on the server computer finds the subset of the plurality of contact records that are contacts of the requester information and the server computer sends a response transaction to the review server computer through the digital data network that comprises identification information from each contact record in the subset of the plurality of contact records that are contacts of the requester (Page 1, paragraph [0014]; discloses that each reviewer which is favored is identified. Page 5, paragraphs [0046]-[0048]; discloses that the website through the application presents a subset of the review data which is associated with the reviewer identification. In doing so the review server receives the list of contacts from the software running on the client device. Page 4, paragraph [0039]; discloses that the identity information can include “reviewer’s name, nickname, e-mail address etc.” and goes on to state “any information may be stored in the review history database that identifies the favored reviewer as long as it can be used to identify product reviews written by the favored reviewer”. From this the system identifies reviews based on any stored information and uses this to produce a subset of reviews which match the identification);
	responsive to receiving the response transaction at the review server computer, the software running on the review server computer finds the reviews related to the subject and creates a first subset of the reviews in which the identification of the author of the review matches one of the contact list from and the software running on the review server computer sends the first subset of the reviews to the requester device (Page 1, paragraph [0014]; discloses that each reviewer which is favored is identified. Page 5, paragraphs [0046]-[0048]; discloses that the website through the application presents a subset of the review data which is associated with the reviewer identification. In doing so the review server receives the list of contacts from the software running on the client device. Page 6, paragraphs [0060] and [0061]; discloses that the system utilizes the identified list of contacts to search and identify product reviews of interest); and 
	upon receiving the first subset of the reviews and the second subset of the reviews at the requester device, the software running on the requester device displays the first subset of the reviews on the display of the requester device  (Page 1, paragraph [0014]; discloses that each reviewer which is favored is identified. Page 5, paragraphs [0046]-[0048]; discloses that the website through the application presents a subset of the review data which is associated with the reviewer identification. In doing so the review server receives the list of contacts from the software running on the client device. Page 6, paragraph [0062]; discloses that the results of the search are displayed).
While Bank discloses that the program code may execute in a variety of ways including “entirely on the user’s computer, partly on the user’s computer, as a stand-alone software package, partly on the user’s computer and partly on a remote computer or entirely on the remote computer or server”, page 3, paragraph [0028], it is not explicit in the operation of the remote computers. That is it does not explicitly disclose two separate and distinct servers, where a server for managing contacts, a server computer for managing contacts, the server computer digitally interfaced to the digital data network and the server computer having a plurality of contact records stored in digital storage accessible by the server computer, each contact record comprising identification data and where the review server sends a query to software running on the server. Bank while establishing storing various reviews it is not explicit that each of the reviews having a verified phone number of an author of the review; whereas the requester device, the server computer and the review server computer are separate and distinct from each other and are communicatively coupled to each other through the digital data network; Bank establishes searching products or services and the search is performed using additional information about the requester, however it is not explicit that the requester information includes a verified phone number. Bank identifies a first subset of reviews which match the identification criteria but does not explicitly state that it identifies a second subset of the reviews in which the identification author of the review is unequal to any of the contact phone number(s) from the response transaction and sends the second subset of the reviews to the requester device through the digital data network. While Bank talks about the use of keywords it is not explicit that the keywords are entered by the user.
Torres, which like Bank talks about accessing user’s contacts, teaches two separate and distinct servers, which includes a server computer for managing contacts, the server computer having a plurality of contact records stored in digital storage accessible by the server computer, each contact record comprising identification data and where the review server or content server sends a query to software running on the server; whereas the requester device, the server computer and the review server computer are separate and distinct from each other and are communicatively coupled to each other through the digital data network (Page 7, paragraph [0040]; teaches that it is known to manage a contact network remotely from the client devices. Specifically it establishes that it is known to have multiple servers which each provide specific content. Page 8, paragraph [0043]; teaches that the contact clearing house stores a contact list which includes one or more contacts with has some relationship, this is similar to what is shown in Bank which establishes a contact list. Page 15, paragraph [0071]; teaches that the client accesses an application or software, Torres establishes that the contact list can be accessed from the application on the client device, or through the content page server directly or through a messaging server. Page 16, paragraph [0072]; teaches that alternatively the client can send a request to the content page server. Page 16, paragraph [0073]; teaches that the content page can receive the request from the client, then based on that information send a separate request to a different server in this case the ABCH which is the clearing house as established in paragraph [0040]. The ABCH then retrieves the contact list for the selected user making the request and then sends their contact list to the content page. Page 17, paragraph [0074]; teaches that the content page will than forward information back to the client. While Bank establishes that the system can be performed locally, remotely or a hybrid it is not explicit as to how the various functions will operate. That is it does not explicitly say who the calls go to and how they pass from one server to another. Torres establishes one known method for receiving the contact list from a separate and distinct server includes first receiving a request from a client, using that request information at the content page which act as the review server in this situation. The content page then sends a request to a separate server to receive the contact list. The system utilizes the specific requester information to identify a specific contact list for that requester. That contact list is forwarded to the content page which can then utilize that information to pass it along to the client. Torres establishes that it is known for this to be one of several possible ways of acquiring the information, thus establishing that this is one known possible solution. Since Bank does establish that it can process the information in a remote fashion it would have been obvious to utilize the known techniques shown in Torres to allow the system to utilize known techniques for storing and accessing the information remotely, as this would allow the system to process the information while not putting the burden on the client application itself).
The primary reference Bank discloses a method/system for providing relevant targeted reviews. Bank stores contact information for users and utilizes that contact information to search and receive a sub set of reviews for the user. In doing this the system provides more relevant and reliable reviews for the system. While Bank does disclose that the system can store, retrieve and process the information using local, remote or a hybrid of processing and storage techniques it is not explicit in how these techniques work. 
	The difference between the primary reference Bank and the claimed subject matter is the manner in which the data is stored, searched and retrieved. That is it does not explicitly state or establish that two separate servers, where a server for managing contacts, a server having a plurality of contact records, each contact record comprising identification data and where the review server sends a query to software running on the server to receive the contact list. 
	The secondary reference Torres shows that there are several methods of collecting, storing, and retrieving data, including where there are two separate servers, where there is a first server which manages contacts, and a second server which provides reviews. Torres establishes it is known to have the review server to send a query to the server managing the contact list and to use the result of the query. Torres establishes that this type of server configuration was known in the prior art at the time of the invention.
	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the collection, storage and retrieval techniques shown in Bank with the server configuration shown in Torres.
	Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Therefore, from this teaching of Torres, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of providing targeted reviews provided by Bank, with the ability to provide information through a series of remote servers as taught by Torres, for the purposes of using known techniques to store and process data. Since Bank does establish that it can process the information in a remote fashion it would have been obvious to utilize the known techniques shown in Torres to allow the system to utilize known techniques for storing and accessing the information remotely, as this would allow the system to process the information while not putting the burden on the client application itself.
The combination while establishing storing various reviews it is not explicit that each of the reviews having a verified phone number of an author of the review. The combination establishes searching products or services and the search is performed using additional information about the requester, however it is not explicit that the requester information includes a verified phone number. The combination identifies a first subset of reviews which match the identification criteria but does not explicitly state that it identifies a second subset of the reviews in which the identification author of the review is unequal to any of the contact phone number(s) from the response transaction and sends the second subset of the reviews to the requester device. While Bank talks about the use of keywords it is not explicit that the keywords are entered by the user.
Cooling, which like Torres talks about accessing a database of information, teaches it is known for the key or primary key which is used to look up data in database is the phone number of the user (Page 1, paragraph [0011]; teaches that it is known for data to be entered into a database using the cell phone’s phone number as the primary key. Since Bank talks about utilizing a smart phone to access data and Torres teaches looking up data using a user name and password, it would have been obvious to use the phone number to enter and lookup data in a database as shown explicitly in Cooling. This allows the user to link their specific information to their phone as shown in Cooling. Additionally Bank establishes it is known to identify reviews using any information which can identify the reviewer, as shown in Cooling it is known to use a phone number to identify records).
The primary reference Bank discloses a system for receiving trusted reviews from a website, by retrieving the contact information from a device and utilizing that information to perform a search query on the website. The results of that query are those reviewers matching the contact information who have provided reviews on the website. Torres establishes the server configuration where a content server requests contact information from a separate server.
	The difference between the combination and the claimed subject matter is that the combination fails to establish the key is a phone number. 
	The Cooling reference shows that the use of a phone number as a primary key to enter and retrieve data in a database was known in the prior art at the time of the invention.
	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is the substitution of the key shown in Bank and Torres with the key being a phone number as shown explicitly in Cooling.
	Thus, the simple substitution of subsets of information for all of the information producing a predictable result renders the claim obvious.
Therefore, from this teaching of Cooling, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of providing targeted reviews provided by Bank and Torres, with the key being a phone number as taught by Cooling, for the purposes of using the requesting device phone number as the key to link to the data which is looked up. Since Bank talks about utilizing a smart phone to access data and Torres teaches looking up data using a user name and password, it would have been obvious to use the phone number to enter and lookup data in a database as shown explicitly in Cooling. This allows the user to link their specific information to their phone as shown in Cooling.
The combination specifically Cooling establishes using a phone number as a primary key to access database information about the user, it is not explicit that it is known to use verified phone numbers in reviews and to identify reviews based on phone numbers. Additionally, the combination identifies a first subset of reviews which match the identification criteria but does not explicitly state that it identifies a second subset of the reviews in which the identification author of the review is unequal to any of the contact phone number(s) from the response transaction and sends the second subset of the reviews to the requester device. While Bank talks about the use of keywords it is not explicit that the keywords are entered by the user.
Lee, which like the combination talks about looking up review information, teaches it is known for reviews to contain phone numbers specifically mobile telephone numbers. Lee establishes using the mobile phone number to automatically match the review from a specific reviewer, Lee establishes that the information is verified (Lee Translation, Page 4, lines 23-44; teaches that it is known for reviews to contain phone number information and to use this information to automatically match reviews from a particular user. This is done to verify that the reviews are from real reviewers and to ensure that the review information is accurate. Since the combination already establishes that reviews can be looked up using any reviewer identification information, it would have been obvious in view of Lee that information can be a phone number. As shown in Lee this ensures that the reviewer is real and that review information is accurate).
The primary reference Bank discloses a system for receiving trusted reviews from a website, by retrieving the contact information from a device and utilizing that information to perform a search query on the website. The results of that query are those reviewers matching the contact information who have provided reviews on the website. Torres establishes the server configuration where a content server requests contact information from a separate server. The Cooling reference shows that the use of a phone number as a primary key to enter and retrieve data in a database was known in the prior art at the time of the invention.
	The difference between the combination and the claimed subject matter is that the combination fails to establish the review contains a phone number. 
	The Lee reference shows that the use of a phone number to match reviews to reviewers was known in the prior art at the time of the invention.
	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is the substitution of the reviewer identification information shown in Bank, Torres and Cooling with the identifier being a phone number as shown explicitly in Lee.
	Thus, the simple substitution of subsets of information for all of the information producing a predictable result renders the claim obvious.
Therefore, from this teaching of Lee, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of providing targeted reviews provided by Bank, Torres and Cooling, with the identifier for the review being a phone number as taught by Lee, for the purposes of using a phone number to verify the review is real. Since the combination already establishes that reviews can be looked up using any reviewer identification information, it would have been obvious in view of Lee that information can be a phone number. As shown in Lee this ensures that the reviewer is real and that review information is accurate.
The combination identifies a first subset of reviews which match the identification criteria but does not explicitly state that it identifies a second subset of the reviews in which the identification author of the review is unequal to any of the contact phone number(s) from the response transaction and sends the second subset of the reviews to the requester device. While Bank talks about the use of keywords it is not explicit that the keywords are entered by the user.
Kurtz, like the combination talks about presenting reviews to users, teaches it is known to identify a second subset of the reviews in which the identification author of the review is unequal to any of the contact phone number(s) from the response transaction and sends the second subset of the reviews to the requester device (Figure 2c; teaches having a graphical interface or format which displays the overall rating based on all of the reviews and subset of reviews which are from the user’s contact list. Thus explicitly showing which reviews come from either the subset or all of the reviews together. Page 3, paragraphs [0020]-[0024]; teaches a search criteria which will find all of the reviews, and then cross reference with the contact list to indicate a subset of the reviews which are from the user’s contact list. The system displays both types of reviews and indicates which are which. As such the system identifies which reviews contain the identifier and which reviews do not. Since the combination already establishes displaying both the subset of reviews from a contact list, it would have been obvious as shown in Kurtz that to identify the subset of users which have the contact information, the system would have to filter or sort the reviews based on reviews that match and reviews that don’t. In doing so the system identifies a first subset that matches and a second subset that doesn’t).
The primary reference Bank discloses a system for receiving trusted reviews from a website, by retrieving the contact information from a device and utilizing that information to perform a search query on the website. The results of that query are those reviewers matching the contact information who have provided reviews on the website. Torres establishes the server configuration where a content server requests contact information from a separate server. The Cooling reference shows that the use of a phone number as a primary key to enter and retrieve data in a database was known in the prior art at the time of the invention. Lee establishes it is known to match reviews based on a phone number. However the combination fails to establish identifying a second subset of reviews that do not match the identifier.
Kurtz teaches a review system which displays reviews to a user based on both the category as well as indicating both all of the reviews and the subset of reviews from the user’s contact list. Kurtz establishes that it is known to filter the overall set of reviews into a subset which has the identifier and another that does not.
It would have been obvious to one of ordinary skill in the art to include in the targeted review system/method of Bank, Torres, Cooling and Lee the ability to indicate which reviews are from which type of reviewers as taught by Kurtz since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Kurtz, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of providing targeted reviews provided by Bank, Torres, Cooling and Lee, with the ability to indicate which reviews are from which type of reviewers as taught by Kurtz, for the purposes of allowing the user to compare reviews. Since the combination already establishes displaying both the subset of reviews from a contact list and all of the reviews, it would have been obvious as shown in Kurtz to display both and indicate which is which so that the user can easily compare the results.
While Bank talks about the use of keywords it is not explicit that the keywords are entered by the user.
Pavlov, which like Bank talks about displaying review data and displaying subsets of information based on the user’s query, teaches it is known for the request for reviews to be responsive to keyword(s) entered into the user interface (Page 1, paragraphs [0011] and [0012], Page 4, paragraph [0065] and Page 5, paragraph [0080]; teaches it is known that as part of the search process it is known for the system to receive keywords from the user and to use those keywords in a query to provide reviews for the searched items. Since the user in Bank is looking for product information, it would have been obvious that this is done by the user entering keywords as shown explicitly in Pavlov. The keywords are then to find corresponding reviews and product information. As shown in Bank the user is tracked and their actions are monitored including products or services that are being searched by the user as shown in paragraph [0060]. As shown in Pavlov it would have been obvious that search can contain keywords and to use those keywords to find relevant reviews for the product being searched).
The primary reference Bank discloses a system for receiving trusted reviews from a website, by retrieving the contact information from a device and utilizing that information to perform a search query on the website. The results of that query are those reviewers matching the contact information who have provided reviews on the website. Torres establishes the server configuration where a content server requests contact information from a separate server. The Cooling reference shows that the use of a phone number as a primary key to enter and retrieve data in a database was known in the prior art at the time of the invention. Lee establishes it is known to match reviews based on a phone number. Kurtz establishes it is known to identify which subset has the identifier and which subset does not.
	The difference between the primary reference Bank and the claimed subject matter is that the primary reference Bank does not disclose that the search performed by the user includes keywords that are used to request reviews. 
	The Pavlov reference shows that the search for reviews includes receiving keywords for the request for reviews.
	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is the substitution of the search shown in Bank, Torres, Cooling, Lee and Kurtz with the searching including keywords as shown explicitly in Pavlov.
	Thus, the simple substitution of the search information for the information producing a predictable result renders the claim obvious.
Therefore, from this teaching of Pavlov, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of providing targeted reviews provided by Bank, Torres, Cooling, Lee and Kurtz, with searching for reviews using keywords as taught by Pavlov, for the purposes of using the user’s search terms to find specific terms matching those terms which provides more tailored results as shown in Pavlov. Since the user in Bank is looking for product information, it would have been obvious that this is done by the user entering keywords as shown explicitly in Pavlov. The keywords are then to find corresponding reviews and product information. As shown in Bank the user is tracked and their actions are monitored including products or services that are being searched by the user as shown in paragraph [0060]. As shown in Pavlov it would have been obvious that search can contain keywords and to use those keywords to find relevant reviews for the product being searched.
As per claim 2, the combination of Bank, Torres, Cooling, Lee, Kurtz and Pavlov teaches the above-enclosed invention; Kurtz further teaches wherein upon receiving the first subset of the reviews and the second subset of the reviews at the requester device, the software running on the requester device displays the first subset of the reviews followed by the second subset of reviews on the display of the requester device (Figure 2c; teaches having a graphical interface or format which displays the overall rating based on all of the reviews followed by a subset of reviews which are from the user’s contact list. Thus explicitly showing which reviews come from either the subset or all of the reviews together. Page 3, paragraphs [0020]-[0024]; teaches a search criteria which will find all of the reviews, and then cross reference with the contact list to indicate a subset of the reviews which are from the user’s contact list. The system displays both types of reviews and indicates which are which. As such the system identifies which reviews contain the identifier and which reviews do not).
Pavlov establish that the subject matter is identified using keywords (Page 1, paragraphs [0011] and [0012], Page 4, paragraph [0065] and Page 5, paragraph [0080]; teaches it is known that as part of the search process it is known for the system to receive keywords from the user and to use those keywords in a query to provide reviews for the searched items).
As per claim 7, the combination of Bank, Torres, Cooling, Lee, Kurtz and Pavlov teaches the above-enclosed invention; Bank further discloses wherein the requester device is a smartphone (Page 2, paragraph [0016]; discloses that the user or requester device can be any type of computing device, but specifically includes a smartphone).

Claim(s) 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bank et al. (US 2013/0117329 A1) hereafter Bank, in view of Torres et al. (WO 2007/024608 A1) hereafter Torres, further in view of Cooling et al. (US 2006/0128363 A1) hereafter Cooling, further in view of Lee (KR 20150080235 A) hereafter Lee, further in view of Kurtz (US 2017/0046760 A1) here after Kurtz, further in view of Pavlov et al. (US 2014/0164380 A1) hereafter Pavlov, further in view of Dave et al. (US 2007/0078669 A1) hereafter Dave.
As per claim 3, the combination of Bank, Torres, Cooling, Lee, Kurtz and Pavlov teaches the above-enclosed invention; Bank further discloses wherein the review server computer sends the requester device the reviews related to the subject processed using the list of identification data from each contact record in the subset of the plurality of contact records that are contacts of the requester device (Page 1, paragraph [0014]; discloses that each reviewer which is favored is identified. Page 5, paragraphs [0046]-[0048]; discloses that the website through the application presents a subset of the review data which is associated with the reviewer identification. In doing so the review server receives the list of contacts from the software running on the client device. Page 6, paragraph [0062]; discloses that the results of the search are displayed).
Pavlov establish that the subject matter is identified using keywords (Page 1, paragraphs [0011] and [0012], Page 4, paragraph [0065] and Page 5, paragraph [0080]; teaches it is known that as part of the search process it is known for the system to receive keywords from the user and to use those keywords in a query to provide reviews for the searched items).
The combination however fails to establish providing summaries to the client.
Dave, which like the combination talks about presenting reviews to the user, teaches it is known for the review server to send the requester device a summary of the subset of the reviews related to the subject processed (Page 1, paragraph [0010], Page 2, paragraphs [0027]-[0033] and Page 3, paragraphs [0034]-[0039]; teaches that it is known to create a review summary for a subject based on a subset of identified reviews. The system then transmits this summary to the client to be displayed. Since the combination already collects the reviews, identifies the subset of reviews which interest the user, it would have been obvious to create a summary as shown in Dave so that the user doesn’t have to review all of the reviews individually but rather can simply read the summary as shown in Dave. As stated in Dave this is desirable as to would enable users to more efficiently conduct research paragraph [0009]).
The primary reference Bank discloses a system for receiving trusted reviews from a website, by retrieving the contact information from a device and utilizing that information to perform a search query on the website. The results of that query are those reviewers matching the contact information who have provided reviews on the website. Torres establishes the server configuration where a content server requests contact information from a separate server. The Cooling reference shows that the use of a phone number as a primary key to enter and retrieve data in a database was known in the prior art at the time of the invention. Lee establishes it is known to match reviews based on a phone number. Kurtz establishes it is known to identify which subset has the identifier and which subset does not. However the combination fails to establish providing summaries to the client.
Dave teaches it is known to select a subset of reviews and to create summaries for the client. As discussed in Dave this allows for more efficient research by the client.
It would have been obvious to one of ordinary skill in the art to include in the targeted review system/method of Bank, Torres, Cooling, Lee, Kurtz and Pavlov the ability to create and provide summaries as taught by Dave since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Dave, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of providing targeted reviews provided by Bank, Torres, Cooling, Lee, Kurtz and Pavlov, with the ability to create and provide summaries as taught by Dave, for the purposes of providing the client with a more efficient means of researching. Since the combination already collects the reviews, identifies the subset of reviews which interest the user, it would have been obvious to create a summary as shown in Dave so that the user doesn’t have to review all of the reviews individually but rather can simply read the summary as shown in Dave. As stated in Dave this is desirable as to would enable users to more efficiently conduct research paragraph [0009].
As per claim 4, the combination of Bank, Torres, Cooling, Lee, Kurtz, Pavlov and Dave the above-enclosed invention; Dave further teaches the requester device displays the second subset the reviews (Page 1, paragraph [0010], Page 2, paragraphs [0027]-[0033] and Page 3, paragraphs [0034]-[0039]; teaches that it is known to create a review summary for a subject based on a subset of identified reviews. Additionally the review summary can also include a second part or summary for all of the reviews related to the subject).

Claim(s) 8-11, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bank et al. (US 2013/0117329 A1) hereafter Bank, in view of Torres et al. (WO 2007/024608 A1) hereafter Torres, further in view of Cooling et al. (US 2006/0128363 A1) hereafter Cooling, further in view of Lee (KR 20150080235 A) hereafter Lee, further in view of Pavlov et al. (US 2014/0164380 A1) hereafter Pavlov.
As per claim 8, Bank discloses a method for targeted reviews, the method comprising:
	capturing a plurality of reviews and storing each of the plurality of reviews in a storage accessible by a review server computer, each review having a reviewer identifier that is assigned to a reviewer of that review (Page 4, paragraphs [0037]-[0042]; discloses that the system populates a plurality of reviews and stores them in the review database along with the reviewer identifier for each review done by the reviewer);
requesting reviews related to a subject at a requester computing device, the requester computing device being separate and distinct from the review server computer (Page 2, paragraph [0016]; discloses that the user or requester device can be any type of computing device, but specifically includes a smartphone. Page 5, paragraphs [0046]-[0048]; discloses that through the software application on the user device, which as discussed above can be a smart phone, the user can select to search for reviews. In doing so the user’s contact list is used to identify reviewers to search for. In this the contact list is the contact records and each record identifies the specific reviewer or contact of interest);
	the requester computing device sending a request for the reviews related to a subject to a review server computer through a data network, the request comprising requester information associated with the requester computing device (Page 2, paragraph [0020] and Page 5, paragraphs [0046]-[0048]; discloses software running on the request device which browses web sites and requests review data. Page 4, paragraph [0036]; discloses that the system monitors and collects user specific data. Page 5, paragraph [0048]; discloses that as part of the user information the system uses the user’s contact list);
	responsive to receiving the request for the reviews related to the subject, the review server computer sending a transaction requesting a list of identification data associated with the requester computing device to software having a set of contact records that are contacts of the requester (Page 1, paragraph [0014]; discloses that each reviewer which is favored is identified. Page 5, paragraphs [0046]-[0048]; discloses that the website through the application presents a subset of the review data which is associated with the reviewer identification. In doing so the review server receives the list of contacts from the software running on the client device. Additionally page 3, paragraph [0028]; denotes that this can also be done on a remote server. Page 4, paragraph [0039]; discloses that the identity information can include “reviewer’s name, nickname, e-mail address etc.” and goes on to state “any information may be stored in the review history database that identifies the favored reviewer as long as it can be used to identify product reviews written by the favored reviewer”);
	the software extracting the list of contact identification data from the set of contact records that are the contacts of the requester associated with the requester computing device and sending the list of contact identification data to the review server computer through the data network (Page 1, paragraph [0014]; discloses that each reviewer which is favored is identified. Page 5, paragraphs [0046]-[0048]; discloses that the website through the application presents a subset of the review data which is associated with the reviewer identification. In doing so the review server receives the list of contacts from the software running on the client device. Page 4, paragraph [0039]; discloses that the identity information can include “reviewer’s name, nickname, e-mail address etc.” and goes on to state “any information may be stored in the review history database that identifies the favored reviewer as long as it can be used to identify product reviews written by the favored reviewer”. From this the system identifies reviews based on any stored information and uses this to produce a subset of reviews which match the identification);
	responsive to receiving the list of contact identification data from the server computer, the review server computer searching the plurality of reviews and generating a subset of the plurality of reviews that are related to the subject, the and sorted/marked/filtered according to the list of identification data, a set of reviews that matches one of the identifiers in the contact identification data (Page 1, paragraph [0014]; discloses that each reviewer which is favored is identified. Page 5, paragraphs [0046]-[0048]; discloses that the website through the application presents a subset of the review data which is associated with the reviewer identification. In doing so the review server receives the list of contacts from the software running on the client device. Page 6, paragraphs [0060] and [0061]; discloses that the system utilizes the identified list of contacts to search and identify product reviews of interest);
	the review server computer sending the data to the requester computing device through the data network; and responsive to receiving the review data, the requester computing device displaying the data on a display of the requester computing device (Page 1, paragraph [0014]; discloses that each reviewer which is favored is identified. Page 5, paragraphs [0046]-[0048]; discloses that the website through the application presents a subset of the review data which is associated with the reviewer identification. In doing so the review server receives the list of contacts from the software running on the client device. Page 6, paragraph [0062]; discloses that the results of the search are displayed).
While Bank discloses that the program code may execute in a variety of ways including “entirely on the user’s computer, partly on the user’s computer, as a stand-alone software package, partly on the user’s computer and partly on a remote computer or entirely on the remote computer or server”, page 3, paragraph [0028], it is not explicit in the operation of the separate and distinct remote computers. That is it does not explicitly disclose two separate servers, where a server for managing contacts, a server having a plurality of contact records, each contact record comprising identification data and where the review server sends a query to software running on the server. Bank while establishing storing various reviews it is not explicit that each of the reviews having a phone number of an author of the review. Bank establishes searching products or services and the search is performed using additional information about the requester, however it is not explicit that the requester information includes a verified phone number. While Bank talks about the use of keywords it is not explicit that the keywords are entered by the user.
Torres, which like Bank talks about accessing user’s contacts, teaches two separate and distinct server computers, which includes a server for managing contacts, the server computer having a plurality of contact records, each contact record comprising identification data and where the review server computer or content server computer sends a query to software running on the server computer (Page 7, paragraph [0040]; teaches that it is known to manage a contact network remotely from the client devices. Specifically it establishes that it is known to have multiple servers which each provide specific content. Page 8, paragraph [0043]; teaches that the contact clearing house stores a contact list which includes one or more contacts with has some relationship, this is similar to what is shown in Bank which establishes a contact list. Page 15, paragraph [0071]; teaches that the client accesses an application or software, Torres establishes that the contact list can be accessed from the application on the client device, or through the content page server directly or through a messaging server. Page 16, paragraph [0072]; teaches that alternatively the client can send a request to the content page server. Page 16, paragraph [0073]; teaches that the content page can receive the request from the client, then based on that information send a separate request to a different server in this case the ABCH which is the clearing house as established in paragraph [0040]. The ABCH then retrieves the contact list for the selected user making the request and then sends their contact list to the content page. Page 17, paragraph [0074]; teaches that the content page will than forward information back to the client. While Bank establishes that the system can be performed locally, remotely or a hybrid it is not explicit as to how the various functions will operate. That is it does not explicitly say who the calls go to and how they pass from one server to another. Torres establishes one known method for receiving the contact list from a separate and distinct server includes first receiving a request from a client, using that request information at the content page which act as the review server in this situation. The content page then sends a request to a separate server to receive the contact list. The system utilizes the specific requester information to identify a specific contact list for that requester. That contact list is forwarded to the content page which can then utilize that information to pass it along to the client. Torres establishes that it is known for this to be one of several possible ways of acquiring the information, thus establishing that this is one known possible solution. Since Bank does establish that it can process the information in a remote fashion it would have been obvious to utilize the known techniques shown in Torres to allow the system to utilize known techniques for storing and accessing the information remotely, as this would allow the system to process the information while not putting the burden on the client application itself).
The primary reference Bank discloses a method/system for providing relevant targeted reviews. Bank stores contact information for users and utilizes that contact information to search and receive a sub set of reviews for the user. In doing this the system provides more relevant and reliable reviews for the system. While Bank does disclose that the system can store, retrieve and process the information using local, remote or a hybrid of processing and storage techniques it is not explicit in how these techniques work. 
	The difference between the primary reference Bank and the claimed subject matter is the manner in which the data is stored, searched and retrieved. That is it does not explicitly state or establish that two separate servers, where a server for managing contacts, a server having a plurality of contact records, each contact record comprising identification data and where the review server sends a query to software running on the server to receive the contact list. 
	The secondary reference Torres shows that there are several methods of collecting, storing, and retrieving data, including where there are two separate servers, where there is a first server which manages contacts, and a second server which provides reviews. Torres establishes it is known to have the review server to send a query to the server managing the contact list and to use the result of the query. Torres establishes that this type of server configuration was known in the prior art at the time of the invention.
	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the collection, storage and retrieval techniques shown in Bank with the server configuration shown in Torres.
	Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Therefore, from this teaching of Torres, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of providing targeted reviews provided by Bank, with the ability to provide information through a series of remote servers as taught by Torres, for the purposes of using known techniques to store and process data. Since Bank does establish that it can process the information in a remote fashion it would have been obvious to utilize the known techniques shown in Torres to allow the system to utilize known techniques for storing and accessing the information remotely, as this would allow the system to process the information while not putting the burden on the client application itself.
The combination while establishing storing various reviews it is not explicit that each of the reviews having a phone number of an author of the review. The combination establishes searching products or services and the search is performed using additional information about the requester, however it is not explicit that the requester information includes a verified phone number. While Bank talks about the use of keywords it is not explicit that the keywords are entered by the user.
Cooling, which like Torres talks about accessing a database of information, teaches it is known for the key or primary key which is used to look up data in database is the phone number of the user (Page 1, paragraph [0011]; teaches that it is known for data to be entered into a database using the cell phone’s phone number as the primary key. Since Bank talks about utilizing a smart phone to access data and Torres teaches looking up data using a user name and password, it would have been obvious to use the phone number to enter and lookup data in a database as shown explicitly in Cooling. This allows the user to link their specific information to their phone as shown in Cooling. Additionally Bank establishes it is known to identify reviews using any information which can identify the reviewer, as shown in Cooling it is known to use a phone number to identify records).
The primary reference Bank discloses a system for receiving trusted reviews from a website, by retrieving the contact information from a device and utilizing that information to perform a search query on the website. The results of that query are those reviewers matching the contact information who have provided reviews on the website. Torres establishes the server configuration where a content server requests contact information from a separate server.
	The difference between the combination and the claimed subject matter is that the combination fails to establish the key is a phone number. 
	The Cooling reference shows that the use of a phone number as a primary key to enter and retrieve data in a database was known in the prior art at the time of the invention.
	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is the substitution of the key shown in Bank and Torres with the key being a phone number as shown explicitly in Cooling.
	Thus, the simple substitution of subsets of information for all of the information producing a predictable result renders the claim obvious.
Therefore, from this teaching of Cooling, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of providing targeted reviews provided by Bank and Torres, with the key being a phone number as taught by Cooling, for the purposes of using the requesting device phone number as the key to link to the data which is looked up. Since Bank talks about utilizing a smart phone to access data and Torres teaches looking up data using a user name and password, it would have been obvious to use the phone number to enter and lookup data in a database as shown explicitly in Cooling. This allows the user to link their specific information to their phone as shown in Cooling.
The combination specifically Cooling establishes using a phone number as a primary key to access database information about the user, it is not explicit that it is known to use phone numbers in reviews and to identify reviews based on verified phone numbers. While Bank talks about the use of keywords it is not explicit that the keywords are entered by the user.
Lee, which like the combination talks about looking up review information, teaches it is known for reviews to contain phone numbers specifically mobile telephone numbers. Lee establishes using the mobile verified phone number to automatically match the review from a specific reviewer (Lee Translation, Page 4, lines 23-44; teaches that it is known for reviews to contain phone number information and to use this information to automatically match reviews from a particular user. This is done to verify that the reviews are from real reviewers and to ensure that the review information is accurate. Since the combination already establishes that reviews can be looked up using any reviewer identification information, it would have been obvious in view of Lee that information can be a phone number. As shown in Lee this ensures that the reviewer is real and that review information is accurate).
The primary reference Bank discloses a system for receiving trusted reviews from a website, by retrieving the contact information from a device and utilizing that information to perform a search query on the website. The results of that query are those reviewers matching the contact information who have provided reviews on the website. Torres establishes the server configuration where a content server requests contact information from a separate server. The Cooling reference shows that the use of a phone number as a primary key to enter and retrieve data in a database was known in the prior art at the time of the invention.
	The difference between the combination and the claimed subject matter is that the combination fails to establish the review contains a phone number. 
	The Lee reference shows that the use of a phone number to match reviews to reviewers was known in the prior art at the time of the invention.
	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is the substitution of the reviewer identification information shown in Bank, Torres and Cooling with the identifier being a phone number as shown explicitly in Lee.
	Thus, the simple substitution of subsets of information for all of the information producing a predictable result renders the claim obvious.
Therefore, from this teaching of Lee, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of providing targeted reviews provided by Bank, Torres and Cooling, with the identifier for the review being a phone number as taught by Lee, for the purposes of using a phone number to verify the review is real. Since the combination already establishes that reviews can be looked up using any reviewer identification information, it would have been obvious in view of Lee that information can be a phone number. As shown in Lee this ensures that the reviewer is real and that review information is accurate.
While Bank talks about the use of keywords it is not explicit that the keywords are entered by the user.
Pavlov, which like Bank talks about displaying review data and displaying subsets of information based on the user’s query, teaches it is known for the request for reviews to be responsive to keyword(s) entered into the user interface (Page 1, paragraphs [0011] and [0012], Page 4, paragraph [0065] and Page 5, paragraph [0080]; teaches it is known that as part of the search process it is known for the system to receive keywords from the user and to use those keywords in a query to provide reviews for the searched items. Since the user in Bank is looking for product information, it would have been obvious that this is done by the user entering keywords as shown explicitly in Pavlov. The keywords are then to find corresponding reviews and product information. As shown in Bank the user is tracked and their actions are monitored including products or services that are being searched by the user as shown in paragraph [0060]. As shown in Pavlov it would have been obvious that search can contain keywords and to use those keywords to find relevant reviews for the product being searched).
The primary reference Bank discloses a system for receiving trusted reviews from a website, by retrieving the contact information from a device and utilizing that information to perform a search query on the website. The results of that query are those reviewers matching the contact information who have provided reviews on the website. Torres establishes the server configuration where a content server requests contact information from a separate server. The Cooling reference shows that the use of a phone number as a primary key to enter and retrieve data in a database was known in the prior art at the time of the invention. Lee establishes it is known to match reviews based on a phone number. 
	The difference between the primary reference Bank and the claimed subject matter is that the primary reference Bank does not disclose that the search performed by the user includes keywords that are used to request reviews. 
	The Pavlov reference shows that the search for reviews includes receiving keywords for the request for reviews.
	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is the substitution of the search shown in Bank, Torres, Cooling and Lee with the searching including keywords as shown explicitly in Pavlov.
	Thus, the simple substitution of the search information for the information producing a predictable result renders the claim obvious.
Therefore, from this teaching of Pavlov, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of providing targeted reviews provided by Bank, Torres, Cooling and Lee, with searching for reviews using keywords as taught by Pavlov, for the purposes of using the user’s search terms to find specific terms matching those terms which provides more tailored results as shown in Pavlov. Since the user in Bank is looking for product information, it would have been obvious that this is done by the user entering keywords as shown explicitly in Pavlov. The keywords are then to find corresponding reviews and product information. As shown in Bank the user is tracked and their actions are monitored including products or services that are being searched by the user as shown in paragraph [0060]. As shown in Pavlov it would have been obvious that search can contain keywords and to use those keywords to find relevant reviews for the product being searched.
As per claim 9, the combination of Bank, Torres, Cooling, Lee and Pavlov teaches the above-enclosed invention; Bank further discloses the review server computer further sending the reviews to the requester computer device through the data network and responsive to receiving the reviews, the requester computing device displaying the reviews on the display of the requester computing device (Page 1, paragraph [0014]; discloses that each reviewer which is favored is identified. Page 5, paragraphs [0046]-[0048]; discloses that the website through the application presents a subset of the review data which is associated with the reviewer identification. In doing so the review server receives the list of contacts from the software running on the client device. Page 6, paragraph [0062]; discloses that the results of the search are displayed).
The combination however fails to explicitly disclose including review data related to the subject from other reviewers in the subset of review data.
Pavlov, which like Bank talks about displaying review data and displaying subsets of information based on the user’s query, teaches it is known for the web site to also present the review data, the review data being all reviews which includes review data related to the subject from other reviews (Page 3, paragraph [0038]-[0040]; teaches that it is known to allow the user to select or deselect options to display a subset of the reviews or all of the reviews and all of the data available at once. Thus allowing the user to form their own unbiased opinion. These ratings can be in a written form as a plurality of written reviews are represented in a graphical form in the form of star ratings aggregated from the plurality of ratings. Again these values can be presented to the user in either a subset of information or all of the information in its entirety based on what the user wishes to see. Page 4, paragraph [0061]; teaches that the user is presented a subset of reviews however they can select to see more reviews. Since Bank already discloses collecting and storing review data for a number of users, it would have been obvious to present the user with the option to display all of the data as opposed to merely a subset of data as this would allow the user to form their own unbiased opinion as taught explicitly in Pavlov).
The primary reference Bank discloses a system for receiving trusted reviews from a website, by retrieving the contact information from a device and utilizing that information to perform a search query on the website. The results of that query are those reviewers matching the contact information who have provided reviews on the website. Torres establishes the server configuration where a content server requests contact information from a separate server. The Cooling reference shows that the use of a phone number as a primary key to enter and retrieve data in a database was known in the prior art at the time of the invention. Lee establishes it is known to match reviews based on a phone number.
	The difference between the primary reference Bank and the claimed subject matter is that the primary reference Bank does not disclose displaying all of the reviews at once. 
	The Pavlov reference shows that the option to display all of the reviews at once was known in the prior art at the time of the invention. Pavlov establishes that it is known to allow the user to filter the data or to present all of the data at the same, and to even display the data in different formats such as text and graphical thus allowing different users to absorb the information in the manner they like best.
	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is the substitution of the review information shown in Bank, Torres, Cooling, Lee and Pavlov with display all review information at once as shown explicitly in Pavlov.
	Thus, the simple substitution of subsets of information for all of the information producing a predictable result renders the claim obvious.
Therefore, from this teaching of Pavlov, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of providing targeted reviews provided by Bank, Torres, Cooling, Lee and Pavlov, with the displaying of all information at the same time as taught by Pavlov, for the purposes of providing the user the option to view all of the data and form their own unbiased opinion. Since Bank already discloses collecting and storing review data for a number of users, it would have been obvious to present the user with the option to display all of the data as opposed to merely a subset of data as this would allow the user to form their own unbiased opinion as taught explicitly in Pavlov.
As per claim 10, the combination of Bank, Torres, Cooling, Lee and Pavlov teaches the above-enclosed invention; Bank discloses storing in the data base reviewer’s name, nickname, e-mail address etc. (Page 4, paragraph [0040]).
Torres further teaches wherein the set of contact records that are the contacts of the user is determined by indexing the set of contact records by a key (As best understood from the applicant’s originally filed specification page 34 lines 5-10, which shows the key is sent to the website to identify which information to collect such as a phone number) received from the device (Torres, page 8, paragraph [0043]; teaches that the ABCH stores user contact information such as telephone, alternate email address, mailing address. Page 16, paragraph [0073]; teaches that the system uses the user name and password to look up the contact list for the user. It can receive this key can be received directly from the client device. Alternatively the user device can send a token or other means of identifying the client or user).
Cooling establishes it is known to look up data in a database to use the phone number of the user (Page 1, paragraph [0011]; teaches that it is known for data to be entered into a database using the cell phone’s phone number as the primary key. Since Bank talks about utilizing a smart phone to access data and Torres teaches looking up data using a user name and password, it would have been obvious to use the phone number to enter and lookup data in a database as shown explicitly in Cooling. This allows the user to link their specific information to their phone as shown in Cooling. Additionally Bank establishes it is known to identify reviews using any information which can identify the reviewer, as shown in Cooling it is known to use a phone number to identify records).
Lee establishes using the phone number of the reviewer to look up reviews (Lee Translation, Page 4, lines 23-44; teaches that it is known for reviews to contain phone number information and to use this information to automatically match reviews from a particular user. This is done to verify that the reviews are from real reviewers and to ensure that the review information is accurate. Since the combination already establishes that reviews can be looked up using any reviewer identification information, it would have been obvious in view of Lee that information can be a phone number. As shown in Lee this ensures that the reviewer is real and that review information is accurate).
As per claim 11, the combination of Bank, Torres, Cooling, Lee and Pavlov teaches the above-enclosed invention; Bank further discloses wherein the requester computing device is a smartphone (Page 2, paragraph [0016]; discloses that the user or requester device can be any type of computing device, but specifically includes a smartphone).
 Cooling further discloses wherein the phone number is assigned to the phone of the requester (Page 1, paragraph [0011]; teaches that it is known for data to be entered into a database using the cell phone’s phone number as the primary key. Since Bank talks about utilizing a smart phone to access data and Torres teaches looking up data using a user name and password, it would have been obvious to use the phone number to enter and lookup data in a database as shown explicitly in Cooling. This allows the user to link their specific information to their phone as shown in Cooling. Additionally Bank establishes it is known to identify reviews using any information which can identify the reviewer, as shown in Cooling it is known to use a phone number to identify records).
As per claim 14, Bank discloses program instructions tangibly embodied in a non-transitory storage medium for providing targeted reviews to a requester (Page 2, paragraph [0024] and page 3, paragraph [0025] can be a computer program product and as shown in page 3, paragraph [0028] containing computer instructions to carry out the method steps), wherein at least one of the program instructions comprises:
	computer readable instructions running on a requester device sending a request for a review related to a subject of a review server computer, the request for the review including requester information of the requester (Page 2, paragraph [0020] and Page 5, paragraphs [0046]-[0048]; discloses software running on the request device which browses web sites and requests review data. Page 4, paragraph [0036]; discloses that the system monitors and collects user specific data. Page 5, paragraph [0048]; discloses that as part of the user information the system uses the user’s contact list);
	computer readable instructions running on the review server computer, the review server computer having a set of reviews in which each review includes an reviewer identifier being that of an author of that reviewer, after receiving the request for the review, the computer readable instructions sending a request for a list contact phone numbers to a software program having access to contact records, the request for the list contacts identification data of the requester including the requester information of the requester(Page 1, paragraph [0014]; discloses that each reviewer which is favored is identified. Page 5, paragraphs [0046]-[0048]; discloses that the website through the application presents a subset of the review data which is associated with the reviewer identification. In doing so the review server receives the list of contacts from the software running on the client device. Additionally page 3, paragraph [0028]; denotes that this can also be done on a remote server. Page 4, paragraph [0039]; discloses that the identity information can include “reviewer’s name, nickname, e-mail address etc.” and goes on to state “any information may be stored in the review history database that identifies the favored reviewer as long as it can be used to identify product reviews written by the favored reviewer”);
	after receiving the request for the list contacts identification data of the requester, computer readable instructions running on the software generating the list of contact identification data from a set of contact records of all contacts of the requester information of the requester and sending the set of contact identification data to the review server computer (Page 1, paragraph [0014]; discloses that each reviewer which is favored is identified. Page 5, paragraphs [0046]-[0048]; discloses that the website through the application presents a subset of the review data which is associated with the reviewer identification. In doing so the review server receives the list of contacts from the software running on the client device. Page 4, paragraph [0039]; discloses that the identity information can include “reviewer’s name, nickname, e-mail address etc.” and goes on to state “any information may be stored in the review history database that identifies the favored reviewer as long as it can be used to identify product reviews written by the favored reviewer”. From this the system identifies reviews based on any stored information and uses this to produce a subset of reviews which match the identification);
	after receiving the list of identification data at the review server computer, the computer readable instructions running on the review server computer generating a subset of the reviews that are related to the subject, generating  a second subset of the subset of the set of reviews, the second subset being reviews in which the reviewer contract identification data matches one in the list of contract identification data and sending the second subset to the requester device (Page 1, paragraph [0014]; discloses that each reviewer which is favored is identified. Page 5, paragraphs [0046]-[0048]; discloses that the website through the application presents a subset of the review data which is associated with the reviewer identification. In doing so the review server receives the list of contacts from the software running on the client device. Page 6, paragraphs [0060] and [0061]; discloses that the system utilizes the identified list of contacts to search and identify product reviews of interest); and
the computer readable instructions running on the requester device displaying the second subset on a display of the requester device (Page 1, paragraph [0014]; discloses that each reviewer which is favored is identified. Page 5, paragraphs [0046]-[0048]; discloses that the website through the application presents a subset of the review data which is associated with the reviewer identification. In doing so the review server receives the list of contacts from the software running on the client device. Page 6, paragraph [0062]; discloses that the results of the search are displayed).
While Bank discloses that the program code may execute in a variety of ways including “entirely on the user’s computer, partly on the user’s computer, as a stand-alone software package, partly on the user’s computer and partly on a remote computer or entirely on the remote computer or server”, page 3, paragraph [0028], it is not explicit in the operation of the remote separate and distinct computers. That is it does not explicitly disclose two separate distinct server computers, where a server for managing contacts, a server having a plurality of contact records, each contact record comprising identification data and where the review server sends a query to software running on the server. Bank while establishing storing various reviews it is not explicit that each of the reviews having a verified phone number of an author of the review. Bank establishes searching products or services and the search is performed using additional information about the requester, however it is not explicit that the requester information includes a verified phone number. While Bank talks about the use of keywords it is not explicit that the keywords are entered by the user.
Torres, which like Bank talks about accessing user’s contacts, teaches two separate and distinct server computers, which includes a server for managing contacts, the server having a plurality of contact records, each contact record comprising identification data and where the review server or content server sends a query to software running on the server (Page 7, paragraph [0040]; teaches that it is known to manage a contact network remotely from the client devices. Specifically it establishes that it is known to have multiple servers which each provide specific content. Page 8, paragraph [0043]; teaches that the contact clearing house stores a contact list which includes one or more contacts with has some relationship, this is similar to what is shown in Bank which establishes a contact list. Page 15, paragraph [0071]; teaches that the client accesses an application or software, Torres establishes that the contact list can be accessed from the application on the client device, or through the content page server directly or through a messaging server. Page 16, paragraph [0072]; teaches that alternatively the client can send a request to the content page server. Page 16, paragraph [0073]; teaches that the content page can receive the request from the client, then based on that information send a separate request to a different server in this case the ABCH which is the clearing house as established in paragraph [0040]. The ABCH then retrieves the contact list for the selected user making the request and then sends their contact list to the content page. Page 17, paragraph [0074]; teaches that the content page will than forward information back to the client. While Bank establishes that the system can be performed locally, remotely or a hybrid it is not explicit as to how the various functions will operate. That is it does not explicitly say who the calls go to and how they pass from one server to another. Torres establishes one known method for receiving the contact list from a separate and distinct server includes first receiving a request from a client, using that request information at the content page which act as the review server in this situation. The content page then sends a request to a separate server to receive the contact list. The system utilizes the specific requester information to identify a specific contact list for that requester. That contact list is forwarded to the content page which can then utilize that information to pass it along to the client. Torres establishes that it is known for this to be one of several possible ways of acquiring the information, thus establishing that this is one known possible solution. Since Bank does establish that it can process the information in a remote fashion it would have been obvious to utilize the known techniques shown in Torres to allow the system to utilize known techniques for storing and accessing the information remotely, as this would allow the system to process the information while not putting the burden on the client application itself).
The primary reference Bank discloses a method/system for providing relevant targeted reviews. Bank stores contact information for users and utilizes that contact information to search and receive a sub set of reviews for the user. In doing this the system provides more relevant and reliable reviews for the system. While Bank does disclose that the system can store, retrieve and process the information using local, remote or a hybrid of processing and storage techniques it is not explicit in how these techniques work. 
	The difference between the primary reference Bank and the claimed subject matter is the manner in which the data is stored, searched and retrieved. That is it does not explicitly state or establish that two separate servers, where a server for managing contacts, a server having a plurality of contact records, each contact record comprising identification data and where the review server sends a query to software running on the server to receive the contact list. 
	The secondary reference Torres shows that there are several methods of collecting, storing, and retrieving data, including where there are two separate servers, where there is a first server which manages contacts, and a second server which provides reviews. Torres establishes it is known to have the review server to send a query to the server managing the contact list and to use the result of the query. Torres establishes that this type of server configuration was known in the prior art at the time of the invention.
	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the collection, storage and retrieval techniques shown in Bank with the server configuration shown in Torres.
	Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Therefore, from this teaching of Torres, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of providing targeted reviews provided by Bank, with the ability to provide information through a series of remote servers as taught by Torres, for the purposes of using known techniques to store and process data. Since Bank does establish that it can process the information in a remote fashion it would have been obvious to utilize the known techniques shown in Torres to allow the system to utilize known techniques for storing and accessing the information remotely, as this would allow the system to process the information while not putting the burden on the client application itself.
The combination while establishing storing various reviews it is not explicit that each of the reviews having a verified phone number of an author of the review. The combination establishes searching products or services and the search is performed using additional information about the requester, however it is not explicit that the requester information includes a verified phone number. While Bank talks about the use of keywords it is not explicit that the keywords are entered by the user.
Cooling, which like Torres talks about accessing a database of information, teaches it is known for the key or primary key which is used to look up data in database is the phone number of the user (Page 1, paragraph [0011]; teaches that it is known for data to be entered into a database using the cell phone’s phone number as the primary key. Since Bank talks about utilizing a smart phone to access data and Torres teaches looking up data using a user name and password, it would have been obvious to use the phone number to enter and lookup data in a database as shown explicitly in Cooling. This allows the user to link their specific information to their phone as shown in Cooling. Additionally Bank establishes it is known to identify reviews using any information which can identify the reviewer, as shown in Cooling it is known to use a phone number to identify records).
The primary reference Bank discloses a system for receiving trusted reviews from a website, by retrieving the contact information from a device and utilizing that information to perform a search query on the website. The results of that query are those reviewers matching the contact information who have provided reviews on the website. Torres establishes the server configuration where a content server requests contact information from a separate server.
	The difference between the combination and the claimed subject matter is that the combination fails to establish the key is a phone number. 
	The Cooling reference shows that the use of a phone number as a primary key to enter and retrieve data in a database was known in the prior art at the time of the invention.
	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is the substitution of the key shown in Bank and Torres with the key being a phone number as shown explicitly in Cooling.
	Thus, the simple substitution of subsets of information for all of the information producing a predictable result renders the claim obvious.
Therefore, from this teaching of Cooling, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of providing targeted reviews provided by Bank and Torres, with the key being a phone number as taught by Cooling, for the purposes of using the requesting device phone number as the key to link to the data which is looked up. Since Bank talks about utilizing a smart phone to access data and Torres teaches looking up data using a user name and password, it would have been obvious to use the phone number to enter and lookup data in a database as shown explicitly in Cooling. This allows the user to link their specific information to their phone as shown in Cooling.
The combination specifically Cooling establishes using a phone number as a primary key to access database information about the user, it is not explicit that it is known to use phone numbers in reviews and to identify reviews based on phone numbers. While Bank talks about the use of keywords it is not explicit that the keywords are entered by the user.
Lee, which like the combination talks about looking up review information, teaches it is known for reviews to contain verified phone numbers specifically mobile telephone numbers. Lee establishes using the mobile verified phone number to automatically match the review from a specific reviewer (Lee Translation, Page 4, lines 23-44; teaches that it is known for reviews to contain phone number information and to use this information to automatically match reviews from a particular user. This is done to verify that the reviews are from real reviewers and to ensure that the review information is accurate. Since the combination already establishes that reviews can be looked up using any reviewer identification information, it would have been obvious in view of Lee that information can be a phone number. As shown in Lee this ensures that the reviewer is real and that review information is accurate).
The primary reference Bank discloses a system for receiving trusted reviews from a website, by retrieving the contact information from a device and utilizing that information to perform a search query on the website. The results of that query are those reviewers matching the contact information who have provided reviews on the website. Torres establishes the server configuration where a content server requests contact information from a separate server. The Cooling reference shows that the use of a phone number as a primary key to enter and retrieve data in a database was known in the prior art at the time of the invention.
	The difference between the combination and the claimed subject matter is that the combination fails to establish the review contains a phone number. 
	The Lee reference shows that the use of a phone number to match reviews to reviewers was known in the prior art at the time of the invention.
	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is the substitution of the reviewer identification information shown in Bank, Torres and Cooling with the identifier being a phone number as shown explicitly in Lee.
	Thus, the simple substitution of subsets of information for all of the information producing a predictable result renders the claim obvious.
Therefore, from this teaching of Lee, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of providing targeted reviews provided by Bank, Torres and Cooling, with the identifier for the review being a phone number as taught by Lee, for the purposes of using a phone number to verify the review is real. Since the combination already establishes that reviews can be looked up using any reviewer identification information, it would have been obvious in view of Lee that information can be a phone number. As shown in Lee this ensures that the reviewer is real and that review information is accurate.
While Bank talks about the use of keywords it is not explicit that the keywords are entered by the user.
Pavlov, which like Bank talks about displaying review data and displaying subsets of information based on the user’s query, teaches it is known for the request for reviews to be responsive to keyword(s) entered into the user interface (Page 1, paragraphs [0011] and [0012], Page 4, paragraph [0065] and Page 5, paragraph [0080]; teaches it is known that as part of the search process it is known for the system to receive keywords from the user and to use those keywords in a query to provide reviews for the searched items. Since the user in Bank is looking for product information, it would have been obvious that this is done by the user entering keywords as shown explicitly in Pavlov. The keywords are then to find corresponding reviews and product information. As shown in Bank the user is tracked and their actions are monitored including products or services that are being searched by the user as shown in paragraph [0060]. As shown in Pavlov it would have been obvious that search can contain keywords and to use those keywords to find relevant reviews for the product being searched).
The primary reference Bank discloses a system for receiving trusted reviews from a website, by retrieving the contact information from a device and utilizing that information to perform a search query on the website. The results of that query are those reviewers matching the contact information who have provided reviews on the website. Torres establishes the server configuration where a content server requests contact information from a separate server. The Cooling reference shows that the use of a phone number as a primary key to enter and retrieve data in a database was known in the prior art at the time of the invention. Lee establishes it is known to match reviews based on a phone number. 
	The difference between the primary reference Bank and the claimed subject matter is that the primary reference Bank does not disclose that the search performed by the user includes keywords that are used to request reviews. 
	The Pavlov reference shows that the search for reviews includes receiving keywords for the request for reviews.
	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is the substitution of the search shown in Bank, Torres, Cooling and Lee with the searching including keywords as shown explicitly in Pavlov.
	Thus, the simple substitution of the search information for the information producing a predictable result renders the claim obvious.
Therefore, from this teaching of Pavlov, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of providing targeted reviews provided by Bank, Torres, Cooling and Lee, with searching for reviews using keywords as taught by Pavlov, for the purposes of using the user’s search terms to find specific terms matching those terms which provides more tailored results as shown in Pavlov. Since the user in Bank is looking for product information, it would have been obvious that this is done by the user entering keywords as shown explicitly in Pavlov. The keywords are then to find corresponding reviews and product information. As shown in Bank the user is tracked and their actions are monitored including products or services that are being searched by the user as shown in paragraph [0060]. As shown in Pavlov it would have been obvious that search can contain keywords and to use those keywords to find relevant reviews for the product being searched.
As per claim 15, the combination of Bank, Torres, Cooling, Lee and Pavlov the above-enclosed invention; Bank further discloses the computer readable instructions running on the review server computer sending the set of reviews related to the subject, the computer readable instructions running on the requester device displaying the set on the display of the requester device (Page 1, paragraph [0014]; discloses that each reviewer which is favored is identified. Page 5, paragraphs [0046]-[0048]; discloses that the website through the application presents a subset of the review data which is associated with the reviewer identification. In doing so the review server receives the list of contacts from the software running on the client device. Page 6, paragraph [0062]; discloses that the results of the search are displayed).
The combination however fails to further disclose computer readable instructions running on the review server creating a subset of the reviews.
Pavlov, which like Bank talks about displaying review data and displaying subsets of information based on the user’s query, teaches it is known for the web site to also present the review data, the review data including a subset of the data (Page 3, paragraph [0038]-[0040]; teaches that it is known to allow the user to select or deselect options to display a subset of the reviews or all of the reviews and all of the data available at once. Thus allowing the user to form their own unbiased opinion. These ratings can be in a written form as a plurality of written reviews are represented in a graphical form in the form of star ratings aggregated from the plurality of ratings. Again these values can be presented to the user in either a subset of information or all of the information in its entirety based on what the user wishes to see. Page 4, paragraph [0061]; teaches that the user is presented a subset of reviews however they can select to see more reviews. Since Bank already discloses collecting and storing review data for a number of users, it would have been obvious to present the user with the option to display all of the data as opposed to merely a subset of data as this would allow the user to form their own unbiased opinion as taught explicitly in Pavlov).
The primary reference Bank discloses a system for receiving trusted reviews from a website, by retrieving the contact information from a device and utilizing that information to perform a search query on the website. The results of that query are those reviewers matching the contact information who have provided reviews on the website. Torres establishes the server configuration where a content server requests contact information from a separate server. The Cooling reference shows that the use of a phone number as a primary key to enter and retrieve data in a database was known in the prior art at the time of the invention. Lee establishes it is known to match reviews based on a phone number.
	The difference between the primary reference Bank and the claimed subject matter is that the primary reference Bank does not disclose displaying all of the reviews at once. 
	The Pavlov reference shows that the option to display all of the reviews at once was known in the prior art at the time of the invention. Pavlov establishes that it is known to allow the user to filter the data or to present all of the data at the same, and to even display the data in different formats such as text and graphical thus allowing different users to absorb the information in the manner they like best.
	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is the substitution of the review information shown in Bank, Torres, Cooling, Lee and Pavlov with display all review information at once as shown explicitly in Pavlov.
	Thus, the simple substitution of subsets of information for all of the information producing a predictable result renders the claim obvious.
Therefore, from this teaching of Pavlov, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of providing targeted reviews provided by Bank, Torres, Cooling, Lee and Pavlov, with the displaying of all information at the same time as taught by Pavlov, for the purposes of providing the user the option to view all of the data and form their own unbiased opinion. Since Bank already discloses collecting and storing review data for a number of users, it would have been obvious to present the user with the option to display all of the data as opposed to merely a subset of data as this would allow the user to form their own unbiased opinion as taught explicitly in Pavlov.

Response to Arguments
Applicant's arguments filed September 6, 2022 have been fully considered but they are not persuasive. 
In response to the applicant’s arguments on Pages 6-17 regarding the 101 rejections specifically that “Applicant believes that Applicants' amended claims necessitate withdrawal of Examiner's rejections under 35 U.S.C. § 101 in light of the United States Patent and Trademark Office's most current subject matter eligibility guidance issued on January 7, 2019 as the "2019 Revised Patent Subject Matter Eligibility Guidance." Applicants' claims fall outside the scope of "the subject matter groupings of abstract ideas enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance and the claims also recite a "practical application."”
“As discussed above, there is a long-felt need in the industry for quality and honesty with regards to reviews of products and services. When an individual reads a review, how does the individual know that an actual user posted that review and not an owner of the business, a relative of the owner, or a friend of the owner? Recently, several steps have been taken to verify that the reviewer is likely to be who they say they are, for example, verifying the reviewer through a response from a text message or email message. This might help verify that the review is from a real person, but the reviewer still might be related to the owner of the product/service.”
“The reviewer wants to know which reviews were made by someone they know. The unique combination of steps and interactions between multiple computing devices defined by applicants' claims address the foregoing problem by presenting a way to automatically determine which reviews are authored by a person known to the requester (e.g., reviews authored by people in the requester's contact list) by having a server computer for managing contacts that provides a list of contact phone numbers, being those of contacts of the requester. With this, the review server can automatically select the reviews according the those authored by reviewers known to the requester (e.g., phone number of the reviewer matches one of the list of contact phone numbers). Most importantly, previous methodologies in existence prior to applicants' invention could not address the foregoing problem as discussed in applicants' original specification.”
“Applicant's system goes beyond making sure the reviewer is who they say they are by identifying reviewers that are known to the user, those who the user has in the user's contact list. In such, when a requester obtains reviews for a product or service, if any of the reviews were submitted by a contact of the requester, the requester is informed which reviews were submitted by one or more of their contacts. It is likely that such reviews are from those who the requester trusts and not from random people, possibly having a vested interest in the product or service being reviewed.”
“Applicant indicates this need in the background section of applicant's specification in the paragraph starting on line 12 of page 4: "There is no correlation to viewers that are in some way related to the requester of the reviews." Further indicating that there is a need for correlation to reviewers that are in some way related to the requester, providing review data that is sorted based on those reviewers that are related to the requester (user) by way of the requester's contact list.”
“Applicant's claimed system comprises three distinct computer devices connected through data networks as shown in FIG. 1. The first computer device is a user device which, in FIG. 1 is shown as a smartphone (reference 10) though not limited to such. The first computer device is used by the requester of the reviews. The second computer device is a review server (reference 510) and the third computer device is a server (reference 500) for managing contact records. These are separate and distinct processor-based devices. Contact management is performed separately from managing reviews and there are likely many review servers (e.g., one for each travel site, shopping site ... ).”
“The review server (510) is a server (computer device) that stores, manages, and retrieves review data for various products, services, etc. In the prior art, a user would access the review server, say from a user device 10 such as a desktop, laptop, phone, and request reviews of an item of interest. For example, if looking at a vacation rental property, one would request reviews for that property by selecting the property or entering the name of the property or location (keywords) or if buying a television, one would request reviews for that particular television by entering keywords such as the brand, size, model, etc. Independent of how access is made, the review server accesses a database of reviews to find reviews related to the keywords then returns a summary and set of reviews for the requested item. The review server is distinct and operated by a service that provides product/services review content to consumers of such. In the prior art, there was no impetus to include a phone number of the reviewer in each review. Instead, a pseudonym of the reviewer was used to weakly identify the reviewer (e.g., "Ms. Frequent Flier") which provides for knowledge that this is likely to be a person and, as each review has a different pseudonym, some level of belief that each review is from a different person, though a devious business owner might still create several pseudonyms and provide their own, biased, reviews. Again, as most or all data of the reviews were published when requested, it is unwise to include a phone number of the reviewer, and certainly not display such to prevent unwanted calls regarding the review. Therefore, there was no incentive to include the phone number in each review.”
“In applicant's system, the phone number of the reviewer is associated with each individual review, which was not performed in the past. In applicant's system, the reviewer's phone number is stored/associated with the review is still not displayed as part of the review content. Having such, after a subset of the reviews are found in response to a search (or selection), the subset is divided (e.g., into a second subset) by the review server based upon reviewer's phone number associated with each of the reviews matching one or more phone numbers (e.g., phone numbers in the requester's phone contact list) indicating that those reviews were authored by a contact of the requester. Now, with applicant's claimed system, the requester is able to identify reviews that are authored by people known to the requester, e.g., those in the requester's contact list. This gives the requester more confidence in this subset of reviews.”
“In applicant's system, the server 500 provides a list of the contact phone numbers that are of the user's contacts (see page 54 lines 1-7). As descried in the specification, contacts are added to the contact database by interactions where the phone number of the recipient device is entered into the initiator device to add the recipient (person) to the initiators contacts as described in US 10,205,812B2.”
“In applicant's claimed system and method, the review server extracts reviews that are from individuals who are in the requester's phone contact list. For example, if the requester wants to see reviews regarding a particular hotel (as in applicant's FIG. 12A), the reviews are retrieved at the review server (as in the prior art), then these retrieved reviews are marked or are sorted to show reviews that were authored by anyone who in the requester's contact phone list (not found in the prior art) by matching a phone number stored in/with the review (e.g., at the review server) with any of the contact phone numbers in the user's contact phone number list as retrieved from the server computer for managing contacts. For example, in FIG. 12A, a summary of reviews authored by those in the requester's contact list is presented along with a summary of reviews from those who are not authored by those in the requester's contact list. In such, the requester will likely find reviews authored by those in the requester's contact list to be more credible and reliable.”
“Applicant's amended claims provide further clarity by stating each of the reviews having a verified phone number of an author of the review. Support is found in applicant's specification, page 38, lines 11-15.”
“Therefore, applicant's claims are for an improvement to the prior art that provides a tangible application that provides a clear advantage by solving a problem that is long-felt in the industry in a way that was not performed in the past.”
“In the office action, on page 5, it is noted that applicant's claims are directed toward a process, product or system per MPEP 2106, step 1.”
“In the office action, on page 6, it is asserted that per MPEP 2106.04(a), applicant's claims are directed to an abstract idea " ... in the form of a certain method of organizing human activity ... managing reviews and displaying reviews to requesting users." Applicant's claims are directed to a concrete idea of fixing a long-standing problem of the prior art, that is, qualifying reviews available for a product or service by qualifying the reviews as those created by reviewers that are in the requester's contact
list. Otherwise, how would a requester trust a review that rates a property as "excellent," as reviewed by Mary331, not knowing this person? Even if the requester knows a "Mary," it is not generally known that this is the same Mary as Mary in the requester's contact list. Therefore, under step 2A1, applicant's claims provide clear, decision-making data to the requester that was not previously available.”
	“With regard to step 2A2, the claims include additional elements that provide a practical application to solve the identified issue that was long-felt in the industry. The steps of the claims include more than data gathering as the prior art does not anticipate or provide functions that provides the requester a set of reviews for an identified product/service that can be trusted over other reviews, especially using a unique key of a phone number. The claims provide a practical application that uses the requester's contact list to identify reviews made by someone who is a contact of the requester. This is not a generic function as a) the prior art does not perform this function, and b) knowing the enhanced data provided by applicant's claimed system greatly improves a user's ability to make decisions. It does not organize human activity, but enables better decisions by the requester.”
	“Applicant's claims do provide an inventive concept that was not performed manually in the past as one would not have called every person on their contact list to find out if they authored a review of a particular product or service (then call the same people for another product or service, etc.). For example, in buying a new television, one might call a "techie" friend or two but would not call all 500 people in their contact list to see if they own that particular television and have any opinions and, certainly, would not call all 500 for several different televisions that are being considered. Applicant's solution provides reviews by any of the requester's contacts
(e.g., 500 people) in an effortless manner without bothering each of the people.”
	“For many products or services of which the requester might have requested reviews prior to applicant's invention, the requester will not know which people in their contacts have had experiences with any random product or service and there is no way for a requester to query all trusted people ( contacts) without undue effort of the requester and each person in the contact list. Applicant sincerely doubts that anybody has exhaustively went through their contact list and called each person to  determine if they have a review for a particular product or service.”
	“In the examiner's response to applicant's arguments, it is stated: "While the applicant has argued that the claims are directed toward "a concrete idea of fixing a long-standing problem" the applicant has merely highlighted that the invention is filtering and displaying data which is an abstract idea. Applicant's system is not merely a filter. First of all, in applicant's system, a phone number of the reviewer is associated with each review which Is not present in the cited art. Second, a contact server has lists of contacts for each user and returns a set of phone numbers corresponding to contacts of the requester to the review server. This is not simply filtering and displaying data. Third, creating a subset based upon review authors that are contacts of the requester is not filtering, but extracting records that exactly match the reviewer's phone numbers. Fourth, the reviewer's phone number is associated with the review, but not part of the displayed review and, hence, the requester does not gain access to this phone number and cannot make an unsolicited call to the reviewer, protecting the reviewer's privacy. Finally, anonymity is preserved by applicant's claimed system and method. The phone number of the reviewers remains private at the review server, is not divulged outside of the review server, and only consists of phone numbers, not names and addresses of the requester's contacts; again, preserving privacy.”
	“In particular, on page 5 of the office action, it is stated: Under step 2A2, the claims do not recite additional elements that integrate the abstract idea into a practical application. In this case the claims requesting reviews related to a subject;
sending a request for the reviews to a review server computer, the review server computer sending a transaction requesting a list and the review server sending the review data, these elements are considered extra solution activity in that that describe the transmission of data, see MPEP 2106.0S(g). In this section of the MPEP the acts of requesting and sending information are considered mere data gathering. The remaining limitations include extracting the list of identification data and generating a subset of the review data. The claims recite these limitations in a generic manner, meaning that the data can be extracted in any possible way and the subset of the data can be generated in any possible way. As such these are considered generic functions rather than a practical application. The applicant has amended the claims to recite that the data subset of data is identified using a phone number. The phone number is just describing the type of data being used to make the identification, the process of matching is performed the same way regardless of what the data is.”
	“The office action provides conclusory statements without any substantive evidence that Applicants' claimed invention is well-understood, routine, conventional activity. However, applicant believes that the assertions are unsubstantiated conclusory statements and are improper in light of the memorandum dated April 19, 2018 (See Robert W. Bahr, Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision (Berkheimer v. HP, Inc.), p.2 United States Patent and Trademark Office, April 19, 2018). In the April 19th Memorandum, the Deputy Director concluded that the office action should conclude that an element or combination of elements represents a well- understood, routine or conventional activity only when the one can readily conclude that the elements are widely prevalent or in common use in the relevant industry. Clearly, here, the analysis has not complied with the April 19th Memorandum and breaches the jurisprudence of Berkheimer v. HP Inc. (881 F.3d. 1360, 1369 Fed. Cir. 2018).”
	“Therefore, applicant's claims are not merely implementing a known manual process using a computer. Instead, applicant's claims provide for a practical, useful application that presents enhanced information while maintaining privacy of the reviewers.”
	“Therefore, applicant respectfully requests that the rejection of Claims 1-18 under U.S.C. §101 be withdrawn.”
	The Examiner respectfully disagrees.
	As an initial point the Examiner notes that the majority of these arguments have been previously presented and responded to in the Office Action on May 11, 2022. The Examiner has included the prior response and updated it to address the additional arguments. 
While the applicant alleges that there is no incentive to include the phone number in each review, this is still merely filtering data. What information is used to filter the data doesn’t change the fact it is still filtering data, which as previously stated in the prior Office Action dated December 29, 2021 is an abstract idea and as shown above merely apply the abstract idea to a computer, See MPEP 2106.05(f). As such this is not considered to be an improvement and not considered to be significantly more than the abstract idea. Further as stated previously the state of the art whether the abstract idea was performed prior does not change the fact it is still an abstract idea.
The Examiner notes as previously stated in the prior Office Action on December 29, 2021 that the applicant has repeatedly argued the art rejection as reasons why the 101 rejection should be withdrawn. The Examiner asserts that the art rejection itself is a separate and distinct issue and does not pertain to if claimed limitations are directed toward an abstract idea. Specifically as stated above while the Examiner asserts that the applied art reads over the claimed limitation, and the 101 does not depend on whether or not the concept is known in the art, but rather if it is directed toward an abstract idea. As stated above the limitations of the claims are directed toward an abstract idea and do not recite any additional elements to render the claims into a practical application and as such the claims continue to rejected under 35 U.S.C. 101.
While the applicant has argued that the claims are directed toward “solving a problem that is long-felt in the industry in a way that was not performed in the past” the applicant has merely highlighted that the invention is filtering and displaying data which is an abstract idea. The specific example highlighted by the applicant establishes a specific search performed, however this is just highlight that this is a standard search and the results would merely be filtered based on additional data which as discussed is the abstract idea. While the applicant argues that this provides a tangible result the result is merely a display of information which as discussed in the rejection is merely an insignificant extra solution step, See MPEP 2106.05(g). The decision to trust the data is not determined by the server or software but rather by the user viewing the data themselves. The filtering rather merely minimizes the set of data so that the user can make their own determinations, as such this is not considered to be an improvement or render the claims into a practical application.
While the applicant has stated that the claims are not merely filtering, specifically that “First of all, in applicant's system, a phone number of the reviewer is associated with each review. Second, a contact server has lists of contacts for each user and returns a set of phone numbers corresponding to contacts of the requester to the review server. This is not simply filtering and displaying data. Third, creating a subset based upon review authors that are contacts of the requester is not filtering, but extracting records that exactly match the reviewer's phone numbers. Fourth, the reviewer's phone number is associated with the review, but not part of the review and, hence, the requester does not gain access to this phone number and cannot make an unsolicited call to the reviewer. The phone number of the reviewer remains private at the review server and is not divulged”, the limitations outline the actions of filtering. Specifically the definition of filtering is “Data filtering in IT can refer to a wide range of strategies or solutions for refining data sets. This means the data sets are refined into simply what a user (or set of users) needs, without including other data that can be repetitive, irrelevant or even sensitive. Different types of data filters can be used to amend reports, query results, or other kinds of information results” as shown in https://www.techopedia.com/definition/26202/data-filtering. As such the system uses criteria in this case a phone number and uses it to return a set of phone numbers corresponding to contacts of the request. It then creates a subset that are contacts. While the applicant argues that this is not filtering data, this meets the exact definition of what data filtering is. That is query results can be refined to provide what is wanted and without including other data that is not wanted. As far as keeping the data private the claims do not require those limitations and further it is still merely filtering data using criteria.
The applicant has argued that the claims provide additional elements as they provide functions that provides the user a set of reviews they can trust, however the user makes the determination if they can trust the reviews and not the system. The system does not determine the reputation of the reviewer but rather only filters the reviews to those who match the criteria. As such the system does not provide trusted reviews but only filtered reviews which the user can use to make their own decisions. While this is a smaller set of information, the concept of filtering data is not considered to be significantly more than the abstract idea and as such not considered to be enough to render the claims into a practical application.
	The applicant has argued that the claims are not a previously known manual process, however that is not the standard for determining if something is an abstract idea. As shown in MPEP 2106.05(g) the concept of selecting information based on the types of data is considered to be under “Selecting a particular data source or type of data to be manipulated” and under insignificant extra solution activity. This section does not stipulate that it has to be a previously manual process but rather that it is merely selecting data based on type of data. Which as discussed above is merely filtering or selecting a subset of data based on the data that contains the same identifier in this case phone number. As such it is still considered to be an abstract idea.
	As for the elements of the rejection pertaining toward the concept of limiting reviews to reviewers you know, the applicant has again stated that the reviews are for “trusted” persons, but as stated above the claims do not state or suggest making any determination of trust or even reputation. That is the contact list can have identifiers for any type of contact including users you known and yet don’t particularly trust. While the applicant has previously contended that the user would have to ask their contacts if they have traveled to Aruba and wouldn’t know which contacts have and haven’t, the practice of asking people for their opinion is a common practice. Specifically it is known to ask contacts if they have ever been to a particular location or if they have purchased a type of product such as a TV. How unlikely a person is to carry out the process doesn’t change the fact that people have been known to ask contacts for their opinions, such as restaurants or even neighborhoods when finding a place to live or stay. This is the abstract idea and the applicant has merely applied this abstract idea to the review environment. In this aspect the computer is merely taking this process and using the collected data to filter the results based on individuals which are known to the user. The number of contacts and the volume of data is merely applying the concept to a computer so that larger volumes of data can be processed using known generic techniques. That is the computer is looking for a set of data that matches the criteria, and presenting that data to the user. Again the applicant is equating contacts to trusted persons which is not accurate given the scope of the claim and the claims merely recite filtering data based on the content which is stored in the system that matches. While the applicant has stated that the example from the office action is “clearly different” the Examiner asserts that the abstract idea of limiting reviews or opinions to people you know is not different. The steps recited merely recite how that abstract idea is carried out on a computer. As such the claims continue to be reciting an abstract idea on a computer, See MPEP 2106.05(f).
While the applicant has alleged that the claims are more than merely filtering data, the phone number as recited is merely associated with each review but it is not specific as to how it is associated. Further while the applicant has stated that no reference currently cited recites a phone number associated with the reviews. The Examiner notes that Cooling Page 1, paragraph [0011]; teaches that it is known for data to be entered into a database using the cell phone’s phone number as the primary key. Since Bank talks about utilizing a smart phone to access data and Torres teaches looking up data using a user name and password, it would have been obvious to use the phone number to enter and lookup data in a database as shown explicitly in Cooling. Thus the data which is looked up is associated or linked to the phone number. Further while the applicant has stated what each server contains this is merely describing where the data is not establishing how it is not filtering or displaying data. As the data is still merely being sent, received and displayed and the applicant has merely stated where the data is collected to be received where it is being sent and where it is being displayed. The comparison is still merely using the data to filter the results to the desired set. Further the applicant has argued “Fourth, the reviewer's phone number is associated with the review, but not part of the displayed review and, hence, the requester does not gain access to this phone number and cannot make an unsolicited call to the reviewer, protecting the reviewer's privacy. Finally, anonymity is preserved by applicant's claimed system and method. The phone number of the reviewers remains private at the review server, is not divulged outside of the review server, and only consists of phone numbers, not names and addresses of the requester's contacts; again, preserving privacy”, however the phone number is merely associated and does not establish how it is associated so the preservation of privacy cannot be established. As shown in Cooling using a phone number as a means to look up information is known and merely acts as the data used to filter the results. The results are still merely filtered and displayed. Again while the applicant has alleged that it is more than this the applicant has not established any specific limitations that amount to more than merely filtering reviews and as such the Examiner has not been persuaded. 
	While the applicant has stated they have amended the claims the amendment as stated above merely identifies what data is used to filter the data. Specifically that the phone number is used to look up and filter the data. As stated above this does not change the process of filtering but merely what data is used to filter the data. As such this does not render the claims into a practical application. 
	While the applicant has alleged that the Examiner has merely provided conclusory statements without any substantive evidence, the Examiner respectfully disagrees. As shown in the rejection the Examiner has cited multiple references and sections of the MPEP to substantiate the rejection. As such the rejection is commensurate with the current guidance from the Office. 
	Lacking any additional arguments the Examiner has not been persuaded and therefore the rejections have been maintained.
In response to the applicant’s arguments on pages 17-24, regarding the art rejections specifically that, “Applicant notes that a combination of a large number of references to support a rejection for obviousness "of itself weighs against a holding of obviousness." See, In re Gorman, 933 F.2d 982 (Fed. Cir. 1991) and In re Troiel, 274 F.2d 94 (CCPA 1960) (rejecting appellant's argument that combining a large number of references to show obviousness was "farfetched and illogical"). It is unreasonable to believe that, one skilled in the art being presented with the above noted six references would be motivated to come up with applicant's invention.”
“This notwithstanding, in applicant's claims, the requester's phone number is sent from the requester computing device to the review server computer (separate and distinct computer) and the review server computer queries the server (phone
contact server, again, separate, and distinct computer) for a list of contact phone numbers of the requester. As there are many review servers (e.g., Travelocity, Expedia, eBay, Amazon ... ), each has their own server that hosts thousands of reviews. Applicant's claims include a separate server having contact records for many users (e.g., requesters). This server is accessed by each of the review servers to obtain a list of contact phone numbers of each contact of the requester and list of contact phone numbers is returned to the review server where the review creates a subset of reviews. The subset includes the reviews having a reviewer phone number that matches a phone number of any one of the requester's contact phone numbers. Then, the review server sends the subset of reviews to the requester. In this way, the phone number associated with each review never leaves the review server to maintain privacy of the reviewer and the identity of the requester's contacts also remain private as only the actual phone numbers of the contacts are transmitted form the server.”
	“The office action states: " ... (Page 5 [of Bank], paragraphs [0046]-[0048]; discloses that the user can send a request from their device this [that?] is a query for reviewers they are interested in." It seems that this rejection is based upon applicant's claims prior to the amendments made 9/15/2021, but in any case, there is no disclosure that A) there is a phone number associated with each review and B) that a requester's contact list of phone numbers is used by the review server extract a subset of reviews. In applicant's claims, the user has requested reviews of a product or service by entering search criteria or clicking on a review link (e.g., at a web site describing the product or service).”
	“The office action on page 13 states: " ... the query requests a list of identification data from a subset of the plurality of contact records that are contacts of the requester device (Page 1 [of Bank], paragraph [0014]; discloses that each reviewer which is favored is identified ... " Bank determines such favored reviewer by past actions of the requester, not by being a contact of the requester. Applicant's claims are not related to favored reviewers, as in Bank. Instead, applicant's claims are related to finding reviews authored by any person in the requester's contact list. The office action (page 16) explicitly states that "Bank while establishing storing various reviews it is not explicit that each of the reviews having a phone number of an author of the review." This is a database of what reviews the reviewer has viewed, not the database of all reviews. There is no hint that any of the reviewer's name, nickname, e-mail address (or phone number) is stored with the actual reviews. There is no mention of "phone number" in Bank.”
	“The office action references Torres regarding contacts stored in a database separate database, though Torres is not related to providing sorted reviews.”
	“Neither Bank nor Torres associates a phone number of a reviewer with each review and filters reviews related to a subject based on those that are authored by phone numbers of people in the requester's list of contacts. As there are no phone numbers associated with each review in Bank, there would be no motivation to retrieve contacts from the database of Torres.”
	“The office action refers to Cooling as accessing a database using a key of a phone number. Again, there is no disclosure of a phone number being associated with each review so that a subset of the reviews can be made by those that match a phone number in a contact list.”
	“The office action refers to Lee as disclosing review records containing a phone number. The office action states: "(Lee Translation, Page 4, lines 23-44; teaches that it is known for reviews to contain phone number information and to use this information to automatically match reviews from a particular user. Applicant believes that the office action refers to at least the following paragraph:”
	[quoting Lee]
	“This may be a poor translation from Korean, but 130 refers to "areas," "contract information," "the supplier site," "the supplier," and "business," etc. On page 5 of Lee, near the bottom, it is discussed that 130 transmits information. A review (e.g., a database record) cannot be all of these things. Further, a  review cannot transmit something. In Lee, there is no actual disclosure that each review has a phone number of the reviewer. Lee is not concerned with associating a review with a person that the requester knows, only with verifying that the reviews are from real reviewers and to ensure that the review information is accurate. Lee does not disclose that review records contain phone numbers. The paragraph prior to that cited in the office action indicates:”
	[quoting Lee]
	“This indicates that the mobile phone number is used to verify that the reviewer is indeed a real person (having a mobile phone and responding to a verification request). Therefore, the "areas 130 to receive a mobile telephone number" of the paragraph referenced in the office action is a box in a user interface in which the user enters the mobile phone number and this is compared to a contract number of the mobile phone company. This is not associating a phone number with each review record.”
	“The office action then includes Kurtz, asserting that Kurtz teaches presenting a second subset of reviews in which the identification author is absent. In particular, the office action asserts that Kurtz FIG. 2c teaches "having a graphical interface
or format which displays the overall rating based on all of the reviews and subset of reviews which are from the user's contact list..." This output of Kurtz indicates that four of the reviews are reviewers on your contact list, but does not utilize phone
number. Instead, [0022] of Kurtz indicates that reviewer's names are used, not phone numbers.”
	“The office action includes Pavlov to show that reviews may be requested based upon keywords. There is no disclosure in Pavlov of using the requester's phone number to determine a list of contact phone numbers and no disclosure in Pavlov of creating a subset of the reviews based upon the keywords and a matching of a reviewer's phone number with one of the contact phone numbers.”
	“In view of the above, none of the six references cited retrieve reviews on a selected product/service then request a list of phone numbers of contacts of the requester [from a server], and none create a subset of the reviews based upon which reviews are authored by a reviewer whose phone number matches a phone number in the requester's contacts. None of the references disclose a server transmitting a phone number to a server and the server responding with a set of phone numbers of contacts of that phone number (e.g., phone numbers of the requester's contacts) and none of the references disclose associating a reviewer's phone number with each review. Therefore, the combination of Bank in view of Torres, in further view of Cooling, in further view of Lee, and in further view of Kurtz and in further view of Pavlov does not make obvious applicant's Claims 1, 2, and 7.”
	“As per Claim 2, the office action indicates that Kurtz discloses sending the subset of the reviews to the requester device, but Kurtz, for example, Figure 2c does not send the reviews to the requester device, only displays a count of reviews. For example, [0023] cited in the office action says, "ratings could be displayed to a prospective patient with the reviewers," but does not indicate sending the reviews. Further, applicant has amended Claim 2 to further display reviews that are not authored by reviewers that match the requester's contact list.”
	“As per Claim 7, Claim 7 is novel and non-obvious based upon its dependence from Claim 1 as above.”
	“Therefore, applicant's Claims 1, 2 and 7 are patentable over Bank in view of Torres Cooling, Lee, Kurtz and Pavlov. Applicant respectfully requests that the rejection be withdrawn.”
	The Examiner respectfully disagrees.
	As an initial point the Examiner notes that the majority of these arguments have been previously presented and responded to in the Office Action on May 11, 2022. The Examiner has included the prior response and updated it to address the additional arguments.
In response to applicant's argument that the Examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Specifically Bank was not used to teach using phone numbers the Examiner had cited Lee to address this limitation. As previously stated Bank Page 2, paragraph [0020] and Page 5, paragraphs [0046]-[0048]; discloses software running on the request device which browses web sites and requests review data. Page 4, paragraph [0036]; discloses that the system monitors and collects user specific data. Page 5, paragraph [0048]; discloses that as part of the user information the system uses the user’s contact list. From this the system monitors and tracks subjects the user is viewing and requesting information on. The system then filters or reduces the set of information based on specific information, which can include a contact list. While the applicant has argued that Bank determines a favored review based on the past actions of the requester, this is only one possible way Bank filters the information for the user. As previously stated Page 5, paragraph [0048] explicitly says it uses the “contact list” to determine reviews written by the “user’s friends identified from the user’s social network or from the user’s contact list”. As such Bank is not limited to the applicant’s interpretation of the reference. The term “favored” is Bank is not limited to only reviews the requester has indicated as the system will find a subset of reviews written by the reviewers in the user’s contact list, this element is explicit in Bank.
While the Bank reference does not explicitly state that the reviewer can be identified by phone number, Bank Page 4, paragraph [0039]; states that “any information may be stored in the review history database that identifies the favored reviewer as long as it can be used to identify product reviews written by the favored reviewer”. The Examiner has previously provided the Cooling reference to establish it is known to lookup information in a database for the requester based on their phone number. The Examiner has additionally now provided the Lee reference which establishes it is known to look up reviews based on matching the mobile verified phone number of the reviewer, Lee Translation, Page 4, lines 23-44. As such the Examiner asserts that when combined the references read over the claims as currently written.
Torres Page 7, paragraph [0040]; teaches that it is known to manage a contact network remotely from the client devices. Specifically it establishes that it is known to have multiple servers which each provide specific content. Page 8, paragraph [0043]; teaches that the contact clearing house stores a contact list which includes one or more contacts with has some relationship, this is similar to what is shown in Bank which establishes a contact list. Page 15, paragraph [0071]; teaches that the client accesses an application or software, Torres establishes that the contact list can be accessed from the application on the client device, or through the content page server directly or through a messaging server. Page 16, paragraph [0072]; teaches that alternatively the client can send a request to the content page server. Page 16, paragraph [0073]; teaches that the content page can receive the request from the client, then based on that information send a separate request to a different server in this case the ABCH which is the clearing house as established in paragraph [0040]. The ABCH then retrieves the contact list for the selected user making the request and then sends their contact list to the content page. Page 17, paragraph [0074]; teaches that the content page will than forward information back to the client. In this case Torres was not used to establish the review server but that it is known for a content server to send a request to a separate server which manages contacts, for the contact server to respond to the content server with the user’s contacts. As stated in the rejection while Bank establishes that the system can be performed locally, remotely or a hybrid it is not explicit as to how the various functions will operate. That is it does not explicitly say who the calls go to and how they pass from one server to another. Torres establishes one known method for receiving the contact list from a separate and distinct server includes first receiving a request from a client, using that request information at the content page which act as the review server in this situation. The content page then sends a request to a separate server to receive the contact list. The system utilizes the specific requester information to identify a specific contact list for that requester. That contact list is forwarded to the content page which can then utilize that information to pass it along to the client. Torres establishes that it is known for this to be one of several possible ways of acquiring the information, thus establishing that this is one known possible solution. Since Bank does establish that it can process the information in a remote fashion it would have been obvious to utilize the known techniques shown in Torres to allow the system to utilize known techniques for storing and accessing the information remotely, as this would allow the system to process the information while not putting the burden on the client application itself. As discussed Torres is not used to establish the review server, as Bank was used to establish this function, Torres was used to establish the known structural configuration where a content server communicates with the requester, the content server then relays that information to a contact server, the contact server uses the requester information to look up the requester contact list which is then sent to the content server. Bank then establishes that the content server in the form of a web server can use this information to filter the results of the reviews. Thus it is the combination and not a single reference establishing the rejection and when combined the references read over the claims as currently written. As for Torres not establishing that all of the contacts are sent, the claims do not recite this limitation and further Bank establishes that the contact list is used to filter the results, Torres merely establishes it is known to store it in a remote server and to acquire it not directly through the contact server but through another server in this case the content server. Again the Examiner asserts that this is a combination and that the combination reads over the claims as currently written, therefore the rejections have been maintained.
While the applicant alleges that Bank and Torres do not filter results, because the Bank reference “sorts/filters reviews based upon prior requester history not on whether the reviews are authored by those in the request’s contact list”, the Examiner respectfully disagrees. As stated above Bank Page 5, paragraph [0048] explicitly says it uses the “contact list” to determine reviews written by the “user’s friends identified from the user’s social network or from the user’s contact list”. Additionally as stated above Torres does establish the same structure as required by the claims and when combined with Bank establishes that it is known for content server to communicates with the requester, the content server then relays that information to a contact server, the contact server uses the requester information to look up the requester contact list which is then sent to the content server. Bank then establishes that the content server in the form of a web server can use this information to filter the results of the reviews. As such the Examiner has not been persuaded and the rejections have been maintained.
While the applicant has argued that Lee merely uses the mobile phone number to verify that the reviewer is indeed a real person and is not associating a phone number with each review record, the applicant is not referencing the cited paragraph but rather the paragraph prior to the one cited. The cited paragraph establishes that the mobile phone number can be matched with reviews, thus the phone number is associated with each review. This is done to determine that a real trader reviews written by reviews written by the user and this provides for more accurate information to be provided. As such Lee does associating a phone number with the reviews. 
Again the Examiner notes that Kurtz was not used to teach phone numbers, Lee was. 
As per claim 2, the Kurtz reference Figure 2c; teaches having a graphical interface or format which displays the overall rating based on all of the reviews and subset of reviews which are from the user’s contact list. Thus explicitly showing which reviews come from either the subset or all of the reviews together. Page 3, paragraphs [0020]-[0024]; teaches a search criteria which will find all of the reviews, and then cross reference with the contact list to indicate a subset of the reviews which are from the user’s contact list. The system displays both types of reviews and indicates which are which. As such the system identifies which reviews contain the identifier and which reviews do not. While the applicant has argued that “does not indicate sending the reviews” the cited paragraphs establish that the application displays the results to the user paragraph [0019] establishes that the application obtains the information thus the provider sends the information and the application receives it. As such the Examiner asserts that the reference reads over the claims as written. 
In light of the above the Examiner has not been persuaded and the rejections have therefore been maintained.
In response to the applicant’s arguments on pages 25-26, regarding the art rejections specifically that, “Again, the office action uses seven references in a 103 rejection.”
“The office action indicates that Dave discloses sending a summary of the subset of the reviews to the requester device. The office action states that "Dave, which like the combination talks about presenting reviews to the user ... " (Page 1, paragraph [000], Page 2, paragraphs [0027]-[0033] and Page 3, paragraphs [0034]-[0039]). In contrast, [0027] states, "The extracted reviews are transmitted to the reviews repository 112 for storage." In essence, Dave deals with receiving and storing reviews written by users of clients 102 ... In Dave, there is no disclosure of retrieving reviews and no disclosure of associating a phone number of the reviewer with a review. Further, there is no subset of reviews created based upon matching a phone number of each reviewer with any contact from the requester's contact list. Applicant's Claim 1 is patentable over Bank in view of Torres Cooling, Lee, Kurtz, Pavlov as above. Therefore, Claims 3 and 4 are patentable over Bank in view of Torres Cooling, Lee, Kurtz, Pavlov, and Dave. Applicant respectfully requests that the rejection be withdrawn.”
The Examiner respectfully disagrees.
As an initial point the Examiner notes that the majority of these arguments have been previously presented and responded to in the Office Action on May 11, 2022. The Examiner has included the prior response and updated it to address the additional arguments.
In response to applicant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Specifically Bank was not used to teach using phone numbers the Examiner had cited Lee to address this limitation. In this case Dave was not used to address associating phone numbers of the reviewer with a review, nor was it used to establish the structure of a review server. Dave was used to establish it was known to provide a summary, which is an element the applicant does not refute. As described above in detail it is the combination and not an individual reference that was used to address the limitations and as such the Examiner asserts that it is the combination which reads over the claims as currently written.
In response to the applicant’s arguments on pages 26-32, regarding the art rejections specifically that, “Per U.S.C. §103, the Examiner is required to show prior art that discloses every element of applicant's claims. In applicant's independent Claims 8 and 14, the requester's phone number is sent to the review server and the review server sends a transaction to the server ( contact server) with the phone number and the server responds with a transaction containing a list of contact phone numbers of the requester. This is not disclosed in any combination of Bank, Torres, Cooling, Lee, and Pavlov.”
	“As there are many review servers (e.g., Travelocity, Expedia, eBay, Amazon ... ), each has their own server that hosts thousands of reviews. Applicant's claims include a separate server having contact records with contact lists for many requesters. This server having the contact records is accessed by each of these review servers to obtain a list of contact phone numbers (e.g., a list of phone numbers of each contact of the requester) and this list of contact phone numbers is returned to the review server where the review server creates a subset the reviews based upon a match between a phone number associated with each review and a phone number of any one of the requester's contact phone numbers. Then, the review server sends the subset of reviews to the requester. In this way, the phone number associated with each review never leaves the review server to maintain privacy of the reviewer. Also, only phone numbers are sent from the server to the review server, maintaining privacy of the requester's contacts.”
	“There is no disclosure in Bank of: A) that there is a phone number associated with each review and B) that a requester's contact list of phone numbers is used by the review server to create a subset of reviews. In applicant's claims, the requester
device sends a request for reviews of a product or service to a review server and the request includes the phone number of the requester. Responding to this, the review server requests a list of phone numbers of contacts of that phone number from the
server and the server responds with a list of contact phone numbers. The review server creates a subset the reviews for the product or service by those reviews in which the reviewer phone number matches one of the phone numbers of contacts. This is not done by the combination of the references.”
	“The office action on page 36 states: " ... the query requests a list of identification data from a subset of the plurality of contact records that are contacts of the requester device (Page 1 [of Bank], paragraph [0014]; discloses that each reviewer which is favored is identified ... " Bank determines such favored reviewer by past actions of the requester. Applicant's claims are not related to favored reviewers, as in Bank. Instead, applicant's claims are related to finding a subset of reviews authored by any person in the requester's contact list without favoring any such
contact.”
	“The office action (page 66) explicitly states that "Bank establishes searching products or services and the search is performed using additional information about the requester, however it is not explicit that the requester information includes a phone number." This is a database of what reviews the reviewer has viewed, not the database of all reviews. There is no hint that any of the reviewer's name, nickname, e-mail address (or phone number) is stored with the actual reviews. There is no mention of "phone number" in Bank.”
	“The office action references Torres regarding contacts stored in a database separate database, though Torres is not related to providing sorted reviews.”
	“Neither Bank nor Torres associates a phone number of a reviewer with each review and then filters reviews related to a subject based on those that are authored by people in the requester's list of contacts (e.g., those having the phone numbers of the requester's contacts). As there are no phone numbers associated with each review in Bank, there would be no motivation to retrieve contacts from the database of Torres.”
	“The office action refers to Cooling as accessing a database using a key of a phone number. Again, there is no disclosure of a phone number being associated with each review so that a subset of reviews can be created in which the reviewer's phone number matches a phone number in a list of contact phone  numbers. Thus, there would be no simple substitution of information for all information producing a predictable result that renders the claim obvious as stated in the office action.”
	“The office action refers to Lee as disclosing review records containing a phone number. The office action states: "(Lee Translation, Page 4, lines 23-44; teaches that it is known for reviews to contain phone number information and to use this information to automatically match reviews from a particular user. This is done to verify that the reviews are from real reviewers and to ensure that the review information is accurate." Lee does not disclose that review records contain phone numbers. The paragraph prior to that cited in the office action indicates:”
	[quoting Lee]
	“This indicates that the mobile phone number is used to verify that the reviewer is indeed a real person (having a mobile phone and responding to a verification request). Therefore, the "areas 130 to receive a mobile telephone number" of the paragraph referenced in the office action is a box in a user interface in which the user enters the mobile phone number and this is compared to a contract number of the mobile phone company. This is not associating a phone number with each review record.”	
	“There is no disclosure in Pavlov of associating a reviewer's phone number with each review at the review server and no disclosure of requesting/receiving a list of the requester's phone contact numbers from applicant's server to create a subset of reviews that are related to keywords and have a reviewer's phone number that matches any number of a contact of the requester.”
	“In view of the above, none of the five references cited (Bank, Torres, Cooling, Lee, and Pavlov) retrieve reviews on a selected product/service then request a list of contact phone numbers of the requester [from a server], and non create a subset of reviews based upon which review have a reviewer phone number that matches a phone number in the list of contact numbers returned by the server. None of the references disclose a server providing a set of phone numbers of a
requester's contacts to a review server and none of the references disclose associating a reviewer's phone number with each review.”
	“Therefore, applicant's Claims 8-11, and 14-15 are patentable over Bank in view of Torres Cooling, Lee and Pavlov. Applicant respectfully requests that the rejection be withdrawn.”
	The Examiner respectfully disagrees.
	As an initial point the Examiner notes that the majority of these arguments have been previously presented and responded to in the Office Action on May 11, 2022. The Examiner has included the prior response and updated it to address the additional arguments.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Specifically Bank was not used to teach using phone numbers the Examiner had cited Lee to address this limitation. As previously stated Bank Page 2, paragraph [0020] and Page 5, paragraphs [0046]-[0048]; discloses software running on the request device which browses web sites and requests review data. Page 4, paragraph [0036]; discloses that the system monitors and collects user specific data. Page 5, paragraph [0048]; discloses that as part of the user information the system uses the user’s contact list. From this the system monitors and tracks subjects the user is viewing and requesting information on. The system then filters or reduces the set of information based on specific information, which can include a contact list. While the applicant has argued that Bank determines a favored review based on the past actions of the requester, this is only one possible way Bank filters the information for the user. As previously stated Page 5, paragraph [0048] explicitly says it uses the “contact list” to determine reviews written by the “user’s friends identified from the user’s social network or from the user’s contact list”. As such Bank is not limited to the applicant’s interpretation of the reference. The term “favored” is Bank is not limited to only reviews the requester has indicated as the system will find a subset of reviews written by the reviewers in the user’s contact list, this element is explicit in Bank.
While the Bank reference does not explicitly state that the reviewer can be identified by phone number, Bank Page 4, paragraph [0039]; states that “any information may be stored in the review history database that identifies the favored reviewer as long as it can be used to identify product reviews written by the favored reviewer”. The Examiner has previously provided the Cooling reference to establish it is known to lookup information in a database for the requester based on their phone number. The Examiner has additionally provided the Lee reference which establishes it is known to look up reviews based on matching the mobile verified phone number of the reviewer, Lee Translation, Page 4, lines 23-44. As such the Examiner asserts that when combined the references read over the claims as currently written.
Torres Page 7, paragraph [0040]; teaches that it is known to manage a contact network remotely from the client devices. Specifically it establishes that it is known to have multiple servers which each provide specific content. Page 8, paragraph [0043]; teaches that the contact clearing house stores a contact list which includes one or more contacts with has some relationship, this is similar to what is shown in Bank which establishes a contact list. Page 15, paragraph [0071]; teaches that the client accesses an application or software, Torres establishes that the contact list can be accessed from the application on the client device, or through the content page server directly or through a messaging server. Page 16, paragraph [0072]; teaches that alternatively the client can send a request to the content page server. Page 16, paragraph [0073]; teaches that the content page can receive the request from the client, then based on that information send a separate request to a different server in this case the ABCH which is the clearing house as established in paragraph [0040]. The ABCH then retrieves the contact list for the selected user making the request and then sends their contact list to the content page. Page 17, paragraph [0074]; teaches that the content page will than forward information back to the client. In this case Torres was not used to establish the review server but that it is known for a content server to send a request to a separate server which manages contacts, for the contact server to respond to the content server with the user’s contacts. As stated in the rejection while Bank establishes that the system can be performed locally, remotely or a hybrid it is not explicit as to how the various functions will operate. That is it does not explicitly say who the calls go to and how they pass from one server to another. Torres establishes one known method for receiving the contact list from a separate and distinct server includes first receiving a request from a client, using that request information at the content page which act as the review server in this situation. The content page then sends a request to a separate server to receive the contact list. The system utilizes the specific requester information to identify a specific contact list for that requester. That contact list is forwarded to the content page which can then utilize that information to pass it along to the client. Torres establishes that it is known for this to be one of several possible ways of acquiring the information, thus establishing that this is one known possible solution. Since Bank does establish that it can process the information in a remote fashion it would have been obvious to utilize the known techniques shown in Torres to allow the system to utilize known techniques for storing and accessing the information remotely, as this would allow the system to process the information while not putting the burden on the client application itself. As discussed Torres is not used to establish the review server, as Bank was used to establish this function, Torres was used to establish the known structural configuration where a content server communicates with the requester, the content server then relays that information to a contact server, the contact server uses the requester information to look up the requester contact list which is then sent to the content server. Bank then establishes that the content server in the form of a web server can use this information to filter the results of the reviews. Thus it is the combination and not a single reference establishing the rejection and when combined the references read over the claims as currently written. As for Torres not establishing that all of the contacts are sent, the claims do not recite this limitation and further Bank establishes that the contact list is used to filter the results, Torres merely establishes it is known to store it in a remote server and to acquire it not directly through the contact server but through another server in this case the content server. Again the Examiner asserts that this is a combination and that the combination reads over the claims as currently written, therefore the rejections have been maintained.
While the applicant alleges that Bank and Torres do not filter results, because the Bank reference “sorts/filters reviews based upon prior requester history not on whether the reviews are authored by those in the request’s contact list”, the Examiner respectfully disagrees. As stated above Bank Page 5, paragraph [0048] explicitly says it uses the “contact list” to determine reviews written by the “user’s friends identified from the user’s social network or from the user’s contact list”. Additionally as stated above Torres does establish the same structure as required by the claims and when combined with Bank establishes that it is known for content server to communicates with the requester, the content server then relays that information to a contact server, the contact server uses the requester information to look up the requester contact list which is then sent to the content server. Bank then establishes that the content server in the form of a web server can use this information to filter the results of the reviews. As such the Examiner has not been persuaded and the rejections have been maintained.
While the applicant has argued that Lee merely uses the mobile phone number to verify that the reviewer is indeed a real person and is not associating a phone number with each review record, the applicant is not referencing the cited paragraph but rather the paragraph prior to the one cited. The cited paragraph establishes that the mobile verified phone number can be matched with reviews. This is done to determine that a real trader reviews written by reviews written by the user and this provides for more accurate information to be provided. As such Lee does associating a phone number with the reviews. 
Again the Examiner notes that Kurtz was not used to teach phone numbers, Lee was. 
In light of the above the Examiner has not been persuaded and the rejections have therefore been maintained.
All rejections made towards the dependent claims are maintained due to the lack of a reply by the applicant in regards to distinctly and specifically point out the supposed errors in the Examiner’s action in the prior Office Action (37 CFR 1.111).  The Examiner asserts that the applicant only argues that the dependent claims should be allowable because the independent claims are unobvious and patentable over Bank in view of Torres, further in view of Cooling and Lee, and, where appropriate, in further view of Pavlov, Kurtz, Dave and Baldwin.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
S. Aciar, D. Zhang, S. Simoff and J. Debenham, "Informed Recommender: Basing Recommendations on Consumer Product Reviews," in IEEE Intelligent Systems, vol. 22, no. 3, pp. 39-47, May-June 2007, doi: 10.1109/MIS.2007.55.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R FISHER whose telephone number is (571)270-5097. The examiner can normally be reached Monday - Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAUL R. FISHER
Primary Examiner
Art Unit 3689



/PAUL R FISHER/Primary Examiner, Art Unit 3689                                                                                                                                                                                                        12/8/2022